Exhibit 10.1

 

 

CREDIT AGREEMENT

DATED AS OF AUGUST 9, 2007,

AMONG

DG FASTCHANNEL, INC.,

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

AND

BANK OF MONTREAL,

AS ADMINISTRATIVE AGENT

 

 

BMO CAPITAL MARKETS AND WACHOVIA, NATIONAL ASSOCIATION,
AS CO-LEAD ARRANGER AND CO-BOOK RUNNER


--------------------------------------------------------------------------------


Table of Contents

Section

 

Heading

 

Page

SECTION 1.

 

THE CREDIT FACILITIES

 

1

 

 

 

 

 

Section 1.1.

 

Term Loan Commitments

 

1

Section 1.2.

 

Revolving Credit Commitments

 

1

Section 1.3.

 

Letters of Credit

 

2

Section 1.4.

 

Applicable Interest Rates

 

5

Section 1.5.

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

 

7

Section 1.6.

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

 

7

Section 1.7.

 

Swing Loans

 

9

Section 1.8.

 

Maturity of Loans

 

11

Section 1.9.

 

Prepayments

 

11

Section 1.10.

 

Default Rate

 

13

Section 1.11.

 

Evidence of Indebtedness

 

13

Section 1.12.

 

Funding Indemnity

 

14

Section 1.13.

 

Commitment Terminations

 

14

Section 1.14.

 

Substitution of Lenders

 

15

 

 

 

 

 

SECTION 2.

 

FEES

 

15

 

 

 

 

 

Section 2.1.

 

Fees

 

15

 

 

 

 

 

SECTION 3.

 

PLACE AND APPLICATION OF PAYMENTS

 

16

 

 

 

 

 

Section 3.1.

 

Place and Application of Payments

 

16

Section 3.2.

 

Account Debit

 

18

 

 

 

 

 

Section 4.

 

Guaranties and Collateral

 

18

 

 

 

 

 

Section 4.1.

 

Guaranties

 

18

Section 4.2.

 

Collateral

 

18

Section 4.3.

 

Liens on Real Property

 

19

Section 4.4.

 

Further Assurances

 

19

 

 

 

 

 

SECTION 5.

 

DEFINITIONS; INTERPRETATION

 

19

 

 

 

 

 

Section 5.1.

 

Definitions

 

19

Section 5.2.

 

Interpretation

 

36

Section 5.3.

 

Change in Accounting Principles

 

36

 

 

 

 

 

SECTION 6.

 

REPRESENTATIONS AND WARRANTIES

 

36

 

 

 

 

 

Section 6.1.

 

Organization and Qualification

 

36

Section 6.2.

 

Subsidiaries

 

36

 


--------------------------------------------------------------------------------


 

Section 6.3.

 

Authority and Validity of Obligations

 

37

Section 6.4.

 

Use of Proceeds; Margin Stock

 

38

Section 6.5.

 

Financial Reports

 

38

Section 6.6.

 

No Material Adverse Change

 

38

Section 6.7.

 

Full Disclosure

 

38

Section 6.8.

 

Trademarks, Franchises, and Licenses

 

39

Section 6.9.

 

Governmental Authority and Licensing

 

39

Section 6.10.

 

Good Title

 

39

Section 6.11.

 

Litigation and Other Controversies

 

39

Section 6.12.

 

Taxes

 

39

Section 6.13.

 

Approvals

 

39

Section 6.14.

 

Affiliate Transactions

 

40

Section 6.15.

 

Investment Company

 

40

Section 6.16.

 

ERISA

 

40

Section 6.17.

 

Compliance with Laws

 

40

Section 6.18.

 

Other Agreements

 

41

Section 6.19.

 

Solvency

 

41

Section 6.20.

 

No Broker Fees.

 

41

Section 6.21.

 

No Default

 

41

 

 

 

 

 

SECTION 7.

 

CONDITIONS PRECEDENT

 

41

 

 

 

 

 

Section 7.1.

 

All Credit Events

 

41

Section 7.2.

 

Initial Credit Event

 

42

 

 

 

 

 

SECTION 8.

 

COVENANTS

 

45

 

 

 

 

 

Section 8.1.

 

Maintenance of Business

 

45

Section 8.2.

 

Maintenance of Properties

 

45

Section 8.3.

 

Taxes and Assessments

 

45

Section 8.4.

 

Insurance

 

45

Section 8.5.

 

Financial Reports

 

46

Section 8.6.

 

Inspection

 

48

Section 8.7.

 

Borrowings and Guaranties

 

48

Section 8.8.

 

Liens

 

49

Section 8.9.

 

Investments, Acquisitions, Loans and Advances

 

50

Section 8.10.

 

Mergers, Consolidations and Sales

 

51

Section 8.11.

 

Maintenance of Subsidiaries

 

52

Section 8.12.

 

Dividends and Certain Other Restricted Payments

 

52

Section 8.13.

 

ERISA

 

52

Section 8.14.

 

Compliance with Laws

 

53

Section 8.15.

 

Burdensome Contracts With Affiliates

 

53

Section 8.16.

 

No Changes in Fiscal Year

 

54

Section 8.17.

 

Formation of Subsidiaries

 

54

Section 8.18.

 

Change in the Nature of Business

 

54

Section 8.19.

 

Use of Proceeds

 

54

Section 8.20.

 

No Restrictions

 

54

 

ii


--------------------------------------------------------------------------------


 

Section 8.21.

 

Subordinated Debt

 

54

Section 8.22.

 

Financial Covenants

 

55

Section 8.23.

 

Hedging Facilities.

 

55

 

 

 

 

 

SECTION 9.

 

EVENTS OF DEFAULT AND REMEDIES

 

56

 

 

 

 

 

Section 9.1.

 

Events of Default

 

56

Section 9.2.

 

Non-Bankruptcy Defaults

 

58

Section 9.3.

 

Bankruptcy Defaults

 

58

Section 9.4.

 

Collateral for Undrawn Letters of Credit

 

58

Section 9.5.

 

Notice of Default

 

59

 

 

 

 

 

SECTION 10.

 

CHANGE IN CIRCUMSTANCES

 

59

 

 

 

 

 

Section 10.1.

 

Change of Law

 

59

Section 10.2.

 

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

 

60

Section 10.3.

 

Increased Cost and Reduced Return

 

60

Section 10.4.

 

Lending Offices

 

61

Section 10.5.

 

Discretion of Lender as to Manner of Funding

 

62

 

 

 

 

 

SECTION 11.

 

THE ADMINISTRATIVE AGENT

 

62

 

 

 

 

 

Section 11.1.

 

Appointment and Authorization of Administrative Agent

 

62

Section 11.2.

 

Administrative Agent and its Affiliates

 

62

Section 11.3.

 

Action by Administrative Agent

 

62

Section 11.4.

 

Consultation with Experts

 

63

Section 11.5.

 

Liability of Administrative Agent; Credit Decision

 

63

Section 11.6.

 

Indemnity

 

64

Section 11.7.

 

Resignation of Administrative Agent and Successor Administrative Agent

 

64

Section 11.8.

 

L/C Issuer and Swing Line Lender.

 

65

Section 11.9.

 

Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements

 

65

Section 11.10.

 

Designation of Additional Agents

 

65

Section 11.11.

 

Authorization to Release or Subordinate or Limit Liens

 

65

Section 11.12.

 

Authorization to Enter into, and Enforcement of, the Collateral Documents

 

66

 

 

 

 

 

SECTION 12.

 

THE GUARANTEES

 

66

 

 

 

 

 

Section 12.1.

 

The Guarantees

 

66

Section 12.2.

 

Guarantee Unconditional

 

67

Section 12.3.

 

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

 

68

Section 12.4.

 

Subrogation

 

68

Section 12.5.

 

Waivers

 

68

Section 12.6.

 

Limit on Recovery

 

68

 

iii


--------------------------------------------------------------------------------


 

Section 12.7.

 

Stay of Acceleration

 

69

Section 12.8.

 

Benefit to Guarantors

 

69

Section 12.9.

 

Guarantor Covenants

 

69

 

 

 

 

 

SECTION 13.

 

MISCELLANEOUS

 

69

 

 

 

 

 

Section 13.1.

 

Withholding Taxes

 

69

Section 13.2.

 

No Waiver, Cumulative Remedies

 

70

Section 13.3.

 

Non-Business Days

 

71

Section 13.4.

 

Documentary Taxes

 

71

Section 13.5.

 

Survival of Representations

 

71

Section 13.6.

 

Survival of Indemnities

 

71

Section 13.7.

 

Sharing of Set-Off

 

71

Section 13.8.

 

Notices

 

72

Section 13.9.

 

Counterparts

 

72

Section 13.10.

 

Successors and Assigns

 

72

Section 13.11.

 

Participants

 

72

Section 13.12.

 

Assignments

 

73

Section 13.13.

 

Amendments

 

75

Section 13.14.

 

Headings

 

76

Section 13.15.

 

Costs and Expenses; Indemnification

 

76

Section 13.16.

 

Set-off

 

77

Section 13.17.

 

Entire Agreement

 

78

Section 13.18.

 

Governing Law

 

78

Section 13.19.

 

Severability of Provisions

 

78

Section 13.20.

 

Excess Interest

 

78

Section 13.21.

 

Construction

 

79

Section 13.22.

 

Lender’s and L/C Issuer ‘s Obligations Several

 

79

Section 13.23.

 

Submission to Jurisdiction; Waiver of Jury Trial

 

79

Section 13.24.

 

USA Patriot Act

 

79

Section 13.25.

 

Confidentiality

 

80

 

 

 

 

 

Signature Page

 

 

 

S-1

 

Exhibit A

—

Notice of Payment Request

Exhibit B

—

Notice of Borrowing

Exhibit C

—

Notice of Continuation/Conversion

Exhibit D-1

—

Term Note

Exhibit D-2

—

Revolving Note

Exhibit D-3

—

Swing Note

Exhibit E

—

Compliance Certificate

Exhibit F

—

Additional Guarantor Supplement

Exhibit G

—

Assignment and Acceptance

Schedule 1

—

Commitments

Schedule 6.2

—

Subsidiaries

Schedule 6.11

—

Litigation

Schedule 6.14

—

Affiliate Transactions

 

iv


--------------------------------------------------------------------------------


 

Schedule 8.7

—

Indebtedness

Schedule 8.8

—

Liens

Schedule 8.9

—

Existing Investments

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT

This Credit Agreement is entered into as of August 9, 2007, by and among DG
FastChannel, Inc., a Delaware corporation (the “Borrower”), the direct and
indirect Subsidiaries of the Borrower from time to time party to this Agreement,
as Guarantors, the several financial institutions from time to time party to
this Agreement, as Lenders, and BANK OF MONTREAL, a Canadian chartered bank
acting through its Chicago branch, as Administrative Agent as provided herein. 
All capitalized terms used herein without definition shall have the same
meanings herein as such terms are defined in Section 5.1 hereof.

PRELIMINARY STATEMENT

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1.                                                    THE CREDIT
FACILITIES.

Section 1.1.           Term Loan Commitments.  Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan (individually a “Term Loan” and collectively for all the Lenders the
“Term Loans”) in U.S. Dollars to the Borrower in the amount of such Lender’s
Term Loan Commitment.  The Term Loans shall be advanced in a single Borrowing on
the Closing Date and shall be made ratably by the Lenders in proportion to their
respective Term Loan Percentages, at which time the Term Loan Commitments shall
expire.  As provided in Section 1.6(a) hereof, the Borrower may elect that the
Term Loans be outstanding as Base Rate Loans or Eurodollar Loans.  No amount
repaid or prepaid on any Term Loan may be borrowed again.

Section 1.2.           Revolving Credit Commitments.  Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan or loans (individually a “Revolving Loan” and collectively for all
the Lenders the “Revolving Loans”) in U.S. Dollars to the Borrower from time to
time on a revolving basis up to the amount of such Lender’s Revolving Credit
Commitment, subject to any reductions thereof pursuant to the terms hereof,
before the Revolving Credit Termination Date.  The sum of the aggregate
principal amount of Revolving Loans, Swing Loans, and L/C Obligations at any
time outstanding shall not exceed the Revolving Credit Commitments in effect at
such time.  Each Borrowing of Revolving Loans shall be made ratably by the
Lenders in proportion to their respective Revolver Percentages.  As provided in
Section 1.6(a) hereof, the Borrower may elect that each Borrowing of Revolving
Loans be either Base Rate Loans or Eurodollar Loans.  Revolving Loans may be
repaid and the principal amount thereof reborrowed before the Revolving Credit
Termination Date, subject to the terms and conditions hereof.


--------------------------------------------------------------------------------


Section 1.3.           Letters of Credit.  (a) General Terms.  Subject to the
terms and conditions hereof, as part of the Revolving Credit, the L/C Issuer
shall issue standby letters of credit (each a “Letter of Credit”) for the
account of Borrower or for the account of the Borrower and one or more of its
Subsidiaries in an aggregate undrawn face amount up to the L/C Sublimit.  Each
Letter of Credit shall be issued by the L/C Issuer, but each Lender shall be
obligated to reimburse the L/C Issuer for such Lender’s Revolver Percentage of
the amount of each drawing thereunder and, accordingly, each Letter of Credit
shall constitute usage of the Revolving Credit Commitment of each Lender pro
rata in an amount equal to its Revolver Percentage of the L/C Obligations then
outstanding.

(b)       Applications.  At any time before the Revolving Credit Termination
Date, the L/C Issuer shall, at the request of the Borrower, issue one or more
Letters of Credit in U.S. Dollars, in a form satisfactory to the L/C Issuer,
with expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or thirty (30) days prior to the Revolving Credit
Termination Date, in an aggregate face amount as set forth above, upon the
receipt of an application duly executed by the Borrower and, if such Letter of
Credit is for the account of one of its Subsidiaries, such Subsidiary for the
relevant Letter of Credit in the form then customarily prescribed by the
L/C Issuer for the Letter of Credit requested (each an “Application”). 
Notwithstanding anything contained in any Application to the contrary:  (i) the
Borrower shall pay fees in connection with each Letter of Credit as set forth in
Section 2.1 hereof, (ii) except as otherwise provided in Section 1.9 hereof,
unless an Event of Default exists, the L/C Issuer will not call for the funding
by the Borrower of any amount under a Letter of Credit before being presented
with a drawing thereunder, and (iii) if the L/C Issuer is not timely reimbursed
for the amount of any drawing under a Letter of Credit on the date such drawing
is paid, the Borrower’s obligation to reimburse the L/C Issuer for the amount of
such drawing shall bear interest (which the Borrower hereby promises to pay)
from and after the date such drawing is paid at a rate per annum equal to the
sum of the Applicable Margin for the Reimbursement Obligation plus the Base Rate
from time to time in effect (computed on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed).  If the L/C Issuer
issues any Letter of Credit with an expiration date that is automatically
extended unless the L/C Issuer gives notice that the expiration date will not so
extend beyond its then scheduled expiration date, unless the Administrative
Agent or the Required Lenders instruct the L/C Issuer otherwise, the L/C Issuer
will give such notice of non-renewal before the time necessary to prevent such
automatic extension if before such required notice date:  (i) the expiration
date of such Letter of Credit if so extended would be after the Revolving Credit
Termination Date, (ii) the Revolving Credit Commitments have been terminated, or
(iii) a Default or an Event of Default exists and either the Administrative
Agent or the Required Lenders (with notice to the Administrative Agent) have
given the L/C Issuer instructions not to so permit the extension of the
expiration date of such Letter of Credit.  The L/C Issuer agrees to issue
amendments to the Letter(s) of Credit increasing the amount, or extending the
expiration date, thereof at the request of the Borrower subject to the
conditions of Section 7 hereof and the other terms of this Section 1.3.

(c)       The Reimbursement Obligations.  Subject to Section 1.3(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reim­burse­ment Obligation”) shall be governed by the
Application related to such Letter of Credit,

2


--------------------------------------------------------------------------------


except that reimbursement shall be made by no later than 12:00 Noon (Chicago
time) on the date when each drawing is to be paid if the Borrower has been
informed of such drawing by the L/C Issuer on or before 11:00 a.m. (Chicago
time) on the date when such drawing is to be paid or, if notice of such drawing
is given to the Borrower after 11:00 a.m. (Chicago time) on the date when such
drawing is to be paid, by no later than 12:00 Noon (Chicago time) on the
following Business Day, in immediately available funds at the Administrative
Agent’s principal office in Chicago, Illinois, or such other office as the
Administrative Agent may designate in writing to the Borrower (who shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds).  If the Borrower does not make any such reimbursement payment on the
date due and the Participating Lenders fund their participations therein in the
manner set forth in Section 1.3(d) below, then all payments thereafter received
by the Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.3(d) below.

(d)       Obligations Absolute.  The Borrower’s obligation to reimburse L/C
Obligations as provided in subsection (c) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. None of the Administrative Agent,
the Lenders, or the L/C Issuer shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the L/C Issuer ; provided that the foregoing shall not be
construed to excuse the L/C Issuer from liability to the Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the L/C Issuer ‘s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the L/C Issuer (as finally determined by a court of competent
jurisdiction), the L/C Issuer shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the L/C Issuer may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless

3


--------------------------------------------------------------------------------


of any notice or information to the contrary, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.

(e)       The Participating Interests.  Each Lender (other than the Lender
acting as L/C Issuer in issuing the relevant Letter of Credit), by its
acceptance hereof, severally agrees to purchase from the L/C Issuer, and the
L/C Issuer hereby agrees to sell to each such Lender (a “Participating Lender”),
an undivided percentage participating interest (a “Participating Interest”), to
the extent of its Revolver Percentage, in each Letter of Credit issued by, and
each Reimbursement Obligation owed to, the L/C Issuer.  Upon any failure by the
Borrower to pay any Reimburse­ment Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.3(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recap­tured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to:  (i) from the date the related payment was
made by the L/C Issuer to the date two (2) Business Days after payment by such
Participating Lender is due hereunder, the Federal Funds Rate for each such day
and (ii) from the date two (2) Business Days after the date such payment is due
from such Participating Lender to the date such payment is made by such
Participating Lender, the Base Rate in effect for each such day.  Each such
Participating Lender shall thereafter be entitled to receive its Revolver
Percentage of each payment received in respect of the relevant Reimbursement
Obligation and of interest paid thereon, with the L/C Issuer retaining its
Revolver Percentage thereof as a Lender hereunder.  The several obligations of
the Participating Lenders to the L/C Issuer under this Section 1.3 shall be
absolute, irrevocable, and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Participating Lender may have or have had against the
Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person whatsoever.  Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of any Commitment of any Lender, and each payment by a
Participating Lender under this Section 1.3 shall be made without any offset,
abatement, withholding or reduction whatsoever.

(f)        Indemnification.  The Participating Lenders shall, to the extent of
their respective Revolver Percentages, indemnify the L/C Issuer (to the extent
not reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such L/C Issuer ‘s gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it.  The obligations of the Participating Lenders
under this Section 1.3(f) and all other parts of this Section 1.3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.

4


--------------------------------------------------------------------------------


(g)       Manner of Requesting a Letter of Credit.  The Borrower shall provide
at least three (3) Business Days’ advance written notice to the Administrative
Agent of each request for the issuance of a Letter of Credit, such notice in
each case to be accompanied by an Application for such Letter of Credit properly
completed and executed by the Borrower and, in the case of an extension or
amendment or an increase in the amount of a Letter of Credit, a written request
therefor, in a form acceptable to the Administrative Agent and the L/C Issuer,
in each case, together with the fees called for by this Agreement (provided that
the L/C Issuer shall be entitled to assume that the conditions precedent to any
such issuance, extension, amendment or increase have been satisfied unless
notified to the contrary by the Administrative Agent or the Required Lenders). 
The Administrative Agent shall promptly notify the L/C Issuer of the
Administrative Agent’s receipt of each such notice and the L/C Issuer shall
promptly notify the Administrative Agent and the Lenders of the issuance of the
Letter of Credit so requested.

(h)       Replacement of the L/C Issuer.  The L/C Issuer may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer.  The Administrative Agent
shall notify the Lenders of any such replacement of the L/C Issuer.  At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced L/C Issuer.  From and after the
effective date of any such replacement (i) the successor L/C Issuer shall have
all the rights and obligations of the L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer “ shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuer s, as the
context shall require.  After the replacement of a L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of a L/C Issuer under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

Section 1.4.           Applicable Interest Rates.  (a) Base Rate Loans.  Each
Base Rate Loan made or maintained by a Lender shall bear interest (computed on
the basis of a year of 365 or 366 days, as the case may be, and the actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, or created by conversion from a Eurodollar Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Base Rate from time to time in effect, payable by
the Borrower on each Interest Payment Date and at maturity (whether by
acceleration or otherwise).

“Base Rate” means for any day the greater of:  (i) the rate of interest
announced or otherwise established by the Administrative Agent from time to time
as its prime commercial rate, or its equivalent, for U.S. Dollar loans to
borrowers located in the United States as in effect on such day, with any change
in the Base Rate resulting from a change in said prime commercial rate to be
effective as of the date of the relevant change in said prime commercial rate
(it being acknowledged and agreed that such rate may not be the Administrative
Agent’s best or lowest rate) and (ii) the sum of (x) the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 a.m. (Chicago time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for

5


--------------------------------------------------------------------------------


sale to the Administrative Agent at face value of Federal funds in the secondary
market in an amount equal or comparable to the principal amount for which such
rate is being determined, plus (y) 1/2 of 1%.

(b)       Eurodollar Loans.  Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by the Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

Adjusted LIBOR

=

LIBOR

 

 

 

1 - Eurodollar Reserve Percentage

 

 

“Eurodollar Reserve Percentage” means, for any Borrowing of Eurodollar Loans,
the daily average for the applicable Interest Period of the maximum rate,
expressed as a decimal, at which reserves (including, without limitation, any
supplemental, marginal, and emergency reserves) are imposed during such Interest
Period by the Board of Governors of the Federal Reserve System (or any
successor) on “eurocurrency liabilities”, as defined in such Board’s
Regulation D (or in respect of any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Loans is
determined or any category of extensions of credit or other assets that include
loans by non-United States offices of any Lender to United States residents),
subject to any amendments of such reserve requirement by such Board or its
successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the Eurodollar Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D.

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing.

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the

6


--------------------------------------------------------------------------------


LIBOR01 Page as of 11:00 a.m. (London, England time) on the day 2 Business Days
before the commencement of such Interest Period.

“LIBOR01 Page” means the display designated as “Reuters Screen LIBOR01 Page” (or
such other page as may replace the LIBOR01 Page on that service or such other
service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for U.S. Dollar deposits).

(c)       Rate Determinations.  The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.

Section 1.5.           Minimum Borrowing Amounts; Maximum Eurodollar Loans. 
Each Borrowing of Base Rate Loans advanced under a Credit shall be in an amount
not less than $100,000.  Each Borrowing of Eurodollar Loans advanced, continued
or converted under a Credit shall be in an amount equal to $1,000,000 or such
greater amount which is an integral multiple of $500,000.  Without the
Administrative Agent’s consent, there shall not be more than five (5) Borrowings
of Eurodollar Loans outstanding hereunder at any one time.

Section 1.6.           Manner of Borrowing Loans and Designating Applicable
Interest Rates.  (a) Notice to the Administrative Agent.  The Borrower shall
give notice to the Administrative Agent by no later than 10:00 a.m. (Chicago
time):  (i) at least three (3) Business Days before the date on which the
Borrower requests the Lenders to advance a Borrowing of Eurodollar Loans and
(ii) on the date the Borrower requests the Lenders to advance a Borrowing of
Base Rate Loans.  The Loans included in each Borrowing shall bear interest
initially at the type of rate specified in such notice of a new Borrowing. 
Thereafter, subject to the terms and conditions hereof, the Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Borrowing or, subject to the minimum amount requirement for each outstanding
Borrowing set forth in Section 1.5 hereof, a portion thereof, as follows: 
(i) if such Borrowing is of Eurodollar Loans, on the last day of the Interest
Period applicable thereto, the Borrower may continue part or all of such
Borrowing as Eurodollar Loans or convert part or all of such Borrowing into Base
Rate Loans or (ii) if such Borrowing is of Base Rate Loans, on any Business Day,
the Borrower may convert all or part of such Borrowing into Eurodollar Loans for
an Interest Period or Interest Periods specified by the Borrower.  The Borrower
shall give all such notices requesting the advance, continuation or conversion
of a Borrowing to the Administrative Agent by telephone, telecopy, or other
telecommunication device acceptable to the Administrative Agent (which notice
shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing), substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the Administrative Agent. 
Notice of the continuation of a Borrowing of Eurodollar Loans for an additional
Interest Period or of the conversion of part or all of a Borrowing of Base Rate
Loans into Eurodollar Loans must be given by no later than 10:00 a.m. (Chicago
time) at least three (3) Business Days before the date of the requested
continuation or conversion.  All such notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced,

7


--------------------------------------------------------------------------------


continued or converted, the type of Loans to comprise such new, continued or
converted Borrowing and, if such Borrowing is to be comprised of Eurodollar
Loans, the Interest Period applicable thereto.  No Borrowing of Eurodollar Loans
shall be advanced, continued, or created by conversion if any Default or Event
of Default then exists.  The Borrower agrees that the Administrative Agent may
rely on any such telephonic, telecopy or other telecommunication notice given by
any person the Administrative Agent in good faith believes is an Authorized
Representative without the necessity of independent investigation, and in the
event any such notice by telephone conflicts with any written confirmation such
telephonic notice shall govern if the Administrative Agent has acted in reliance
thereon.

(b)       Notice to the Lenders.  The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.6(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.

(c)       Borrower’s Failure to Notify.  If the Borrower fails to give notice
pursuant to Section 1.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by
Section 1.6(a) and such Borrowing is not prepaid in accordance with
Section 1.9(a), such Borrowing shall automatically be converted into a Borrowing
of Base Rate Loans.  In the event the Borrower fails to give notice pursuant to
Section 1.6(a) above of a Borrowing equal to the amount of a Reimbursement
Obligation and has not notified the Administrative Agent by 12:00 noon (Chicago
time) on the day such Reimbursement Obligation becomes due that it intends to
repay such Reimbursement Obligation through funds not borrowed under this
Agreement, the Borrower shall be deemed to have requested a Borrowing of Base
Rate Loans under the Revolving Credit (or, at the option of the Swing Line
Lender, under the Swing Line) on such day in the amount of the Reimbursement
Obligation then due, which Borrowing shall be applied to pay the Reimbursement
Obligation then due.

(d)       Disbursement of Loans.  Not later than 1:00 p.m. (Chicago time) on the
date of any requested advance of a new Borrowing, subject to Section 7 hereof,
each Lender shall make available its Loan comprising part of such Borrowing in
funds immediately available at the principal office of the Administrative Agent
in Chicago, Illinois (or at such other location as the Administrative Agent
shall designate).  The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois (or at such other location as the Administrative
Agent shall designate), by depositing or wire transferring such proceeds to the
credit of the Borrower’s Designated Disbursement Account or as the Borrower and
the Administrative Agent may otherwise agree.

(e)       Administrative Agent Reliance on Lender Funding.  Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent

8


--------------------------------------------------------------------------------


may assume that such Lender has made such payment when due and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Borrower the proceeds of the Loan to be made
by such Lender and, if any Lender has not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, pay to the Administrative
Agent the amount made available to the Borrower attributable to such Lender
together with interest thereon in respect of each day during the period
commencing on the date such amount was made available to the Borrower and ending
on (but excluding) the date such Lender pays such amount to the Administrative
Agent at a rate per annum equal to:  (i) from the date the related advance was
made by the Administrative Agent to the date two (2) Business Days after payment
by such Lender is due hereunder, the Federal Funds Rate for each such day and
(ii) from the date two (2) Business Days after the date such payment is due from
such Lender to the date such payment is made by such Lender, the Base Rate in
effect for each such day.  If such amount is not received from such Lender by
the Administrative Agent immediately upon demand, the Borrower will, on demand,
repay to the Administrative Agent the proceeds of the Loan attributable to such
Lender with interest thereon at a rate per annum equal to the interest rate
applicable to the relevant Loan, but without such payment being considered a
payment or prepayment of a Loan under Section 1.12 hereof so that the Borrower
will have no liability under such Section with respect to such payment.

Section 1.7.           Swing Loans.  (a) Generally.  Subject to the terms and
conditions hereof, as part of the Revolving Credit, the Swing Line Lender may,
in its discretion, make loans in U.S. Dollars to the Borrower under the Swing
Line (individually a “Swing Loan” and collectively the “Swing Loans”) which
shall not in the aggregate at any time outstanding exceed the Swing Line
Sublimit.  Swing Loans may be availed of from time to time and borrowings
thereunder may be repaid and used again during the period ending on the
Revolving Credit Termination Date.  Each Swing Loan shall be in a minimum amount
of $250,000 or such greater amount which is an integral multiple of $100,000.

(b)       Interest on Swing Loans.  Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to
(i) the sum of the Base Rate plus the Applicable Margin for Base Rate Loans
under the Revolving Credit as from time to time in effect (computed on the basis
of a year of 365 or 366 days, as the case may be, for the actual number of days
elapsed) or (ii) the Quoted Rate (computed on the basis of a year of 360 days
for the actual number of days elapsed).  Interest on each Swing Loan shall be
due and payable by the Borrower on each Interest Payment Date and at maturity
(whether by acceleration or otherwise).

(c)       Requests for Swing Loans.  The Borrower shall give the Administrative
Agent prior notice (which may be written or oral) no later than 12:00 Noon
(Chicago time) on the date upon which the Borrower requests that any Swing Loan
be made, of the amount and date of such Swing Loan, and, if applicable, the
Interest Period requested therefor.  The Administrative Agent shall promptly
advise the Swing Line Lender of any such notice received from the Borrower. 
After receiving such notice, the Swing Line Lender shall in its discretion quote
an interest rate to the Borrower at which the Swing Line Lender would be willing
to make such Swing Loan available to the Borrower for the Interest Period so
requested (the rate so quoted for a given Interest Period being herein referred
to as “Quoted Rate”).  The Borrower acknowledges and agrees that the interest
rate quote is given for immediate and irrevocable acceptance.  If the

9


--------------------------------------------------------------------------------


Borrower does not so immediately accept the Quoted Rate for the full amount
requested by the Borrower for such Swing Loan, the  Quoted Rate shall be deemed
immediately withdrawn and such Swing Loan shall bear interest at the rate per
annum determined by adding the Applicable Margin for Base Rate Loans under the
Revolving Credit to the Base Rate as from time to time in effect.  Subject to
the terms and conditions hereof, the proceeds of each Swing Loan extended to the
Borrower shall be deposited or otherwise wire transferred to the Borrower’s
Designated Disbursement Account or as the Borrower, the Administrative Agent,
and the Swing Line Lender may otherwise agree.  Anything contained in the
foregoing to the contrary notwithstanding, the undertaking of the Swing Line
Lender to make Swing Loans shall be subject to all of the terms and conditions
of this Agreement (provided that the Swing Line Lender shall be entitled to
assume that the conditions precedent to an advance of any Swing Loan have been
satisfied unless notified to the contrary by the Administrative Agent or the
Required Lenders).

(d)       Refunding Loans.  In its sole and absolute discretion, the Swing Line
Lender may at any time, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to act on its behalf for such purpose) and with
notice to the Borrower and the Administrative Agent, request each Lender to make
a Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swing Loans outstanding on the
date such notice is given.  Unless an Event of Default described in
Section 9.1(j) or 9.1(k) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each Lender shall make the proceeds of
its requested Revolving Loan available to the Administrative Agent for the
account of the Swing Line Lender), in immediately available funds, at the
Administrative Agent’s office in Chicago, Illinois (or such other location
designated by the Administrative Agent), before 12:00 Noon (Chicago time) on the
Business Day following the day such notice is given.  The Administrative Agent
shall promptly remit the proceeds of such Borrowing to the Swing Line Lender to
repay the outstanding Swing Loans.

(e)       Participations.  If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Swing Line Lender pursuant to
Section 1.7(d) above (because an Event of Default described in Section 9.1(j) or
9.1(k) exists with respect to the Borrower or otherwise), such Lender will, by
the time and in the manner such Revolving Loan was to have been funded to the
Swing Line Lender, purchase from the Swing Line Lender an undivided
participating interest in the outstanding Swing Loans in an amount equal to its
Revolver Percentage of the aggregate principal amount of Swing Loans that were
to have been repaid with such Revolving Loans.  Each Lender that so purchases a
participation in a Swing Loan shall thereafter be entitled to receive its
Revolver Percentage of each payment of principal received on the Swing Loan and
of interest received thereon accruing from the date such Lender funded to the
Swing Line Lender its participation in such Loan.  The several obligations of
the Lenders under this Section shall be absolute, irrevocable, and unconditional
under any and all circumstances whatsoever and shall not be subject to any
set-off, counterclaim or defense to payment which any Lender may have or have
had against the Borrower, any other Lender, or any other Person whatsoever. 
Without limiting the generality of the foregoing, such obligations shall not be
affected by any Default or Event of Default or by any reduction or termination
of the Commitments of any Lender, and each payment made by a Lender under this
Section shall be made without any offset, abatement, withholding, or reduction
whatsoever.

10


--------------------------------------------------------------------------------


Section 1.8.           Maturity of Loans.  (a) Scheduled Payments of Term
Loans.  The Borrower shall make principal payments on the Term Loans in
installments on the last day of each March, June, September, and December in
each year, commencing with the calendar quarter ending September 30, 2007, with
the amount of each such principal installment to equal $112,500, it being agreed
that a final payment comprised of all principal and interest not sooner paid on
the Term Loans shall be due and payable on August 9, 2013 the final maturity
thereof.  Each such principal payment shall be applied to the Lenders holding
the Term Loans pro rata based upon their Term Loan Percentages.

(b)           Revolving Loans.  Each Revolving Loan, both for principal and
interest not sooner paid, shall mature and be due and payable by the Borrower on
the Revolving Credit Termination Date.

(c)           Swing Loans.  Each Swing Loan, both for principal and interest not
sooner paid, shall mature and be due and payable by the Borrower on the
Revolving Credit Termination Date.

Section 1.9.           Prepayments.  (a) Optional.  The Borrower may prepay in
whole or in part (but, if in part, then:  (i) if such Borrowing is of Base Rate
Loans, in an amount not less than $100,000, (ii) if such Borrowing is of
Eurodollar Loans, in an amount not less than $500,000, and (iii) in each case,
in an amount such that the minimum amount required for a Borrowing pursuant to
Section 1.5 and 1.7 hereof remains outstanding) any Borrowing of Eurodollar
Loans at any time upon three (3) Business Days prior notice by the Borrower to
the Administrative Agent or, in the case of a Borrowing of Base Rate Loans,
notice delivered by the Borrower to the Administrative Agent no later than
10:00 a.m. (Chicago time) on the date of prepayment (or, in any case, such
shorter period of time then agreed to by the Administrative Agent), such
prepayment to be made by the payment of the principal amount to be prepaid and,
in the case of any Term Loans or Eurodollar Loans or Swing Loans, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 1.12 hereof.

(b)       Mandatory.  (i) If the Borrower or any Subsidiary shall at any time or
from time to time make or agree to make a Disposition or shall suffer an Event
of Loss with respect to any Property, then the Borrower shall promptly notify
the Administrative Agent of such proposed Disposition or Event of Loss
(including the amount of the estimated Net Cash Proceeds to be received by the
Borrower or such Subsidiary in respect thereof) and, promptly upon receipt by
the Borrower or such Subsidiary of the Net Cash Proceeds of such Disposition or
Event of Loss, the Borrower shall prepay the Obligations in an aggregate amount
equal to 100% of the amount of all such Net Cash Proceeds; provided that (x) so
long as no Default or Event of Default then exists, this subsection shall not
require any such prepayment with respect to Net Cash Proceeds received on
account of an Event of Loss so long as such Net Cash Proceeds are applied to
replace or restore the relevant Property in accordance with the relevant
Collateral Documents, (y) this subsection shall not require any such prepayment
with respect to Net Cash Proceeds received on account of Dispositions during any
fiscal year of the Borrower not exceeding $500,000 in the aggregate so long as
no Default or Event of Default then exists, and (z) in the case of any
Disposition not covered by clause (y) above, so long as no Default or Event of
Default then exists, if the Borrower states in its notice of such event that the
Borrower or the relevant Subsidiary intends to reinvest, within ninety (90) days
of the applicable Disposition, the Net Cash

11


--------------------------------------------------------------------------------


Proceeds thereof in assets similar to the assets which were subject to such
Disposition, then the Borrower shall not be required to make a mandatory
prepayment under this subsection in respect of such Net Cash Proceeds to the
extent such Net Cash Proceeds are actually reinvested in such similar assets
with such 90-day period.  Promptly after the end of such 90-day period, the
Borrower shall notify the Administrative Agent whether the Borrower or such
Subsidiary has reinvested such Net Cash Proceeds in such similar assets, and, to
the extent such Net Cash Proceeds have not been so reinvested, the Borrower
shall promptly prepay the Obligations in the amount of such Net Cash Proceeds
not so reinvested.  The amount of each such prepayment shall be applied first to
the outstanding Term Loans until paid in full and then to the Revolving Credit.
 If the Administrative Agent or the Required Lenders so request, all proceeds of
such Disposition or Event of Loss shall be deposited with the Administrative
Agent (or its agent) and held by it in the Collateral Account.  So long as no
Default or Event of Default exists, the Administrative Agent is authorized to
disburse amounts representing such proceeds from the Collateral Account to or at
the Borrower’s direction for application to or reimbursement for the costs of
replacing, rebuilding or restoring such Property.

(ii)       If after the Closing Date the Borrower or any Subsidiary shall issue
any Indebted­ness for Borrowed Money, other than Indebtedness for Borrowed Money
permitted by Section 8.7(a)-(e) hereof, the Borrower shall promptly notify the
Administrative Agent of the estimated Net Cash Proceeds of such issuance to be
received by or for the account of the Borrower or such Subsidiary in respect
thereof.  Promptly upon receipt by the Borrower or such Subsidiary of Net Cash
Proceeds of such issuance, the Borrower shall prepay the Obligations in an
aggregate amount equal to 100% of the amount of such Net Cash Proceeds.  The
amount of each such prepayment shall be applied first to the outstanding Term
Loans until paid in full and then to the Revolving Credit.  The Borrower
acknowledges that its performance hereunder shall not limit the rights and
remedies of the Lenders for any breach of Section 8.7 hereof or any other terms
of the Loan Documents.

(iii)      Within two (2) days after receipt of the Borrower’s year-end audited
financial statements, and in any event within ninety (90) days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ending
December 31, 2008), the Borrower shall prepay the Obligations by an amount equal
to fifty percent (50%) of Excess Cash Flow of Borrower and its Subsidiaries for
the most recently completed fiscal year of the Borrower.  The amount of each
such prepayment shall be applied first to the outstanding Term Loans until paid
in full and then to the Revolving Credit.

(iv)      The Borrower shall, on each date the Revolving Credit Commitments are
reduced pursuant to Section 1.13 hereof, prepay the Revolving Loans, Swing
Loans, and, if necessary, prefund the L/C Obligations by the amount, if any,
necessary to reduce the sum of the aggregate principal amount of Revolving
Loans, Swing Loans, and L/C Obligations then outstanding to the amount to which
the Revolving Credit Commitments have been so reduced.

(v)       Unless the Borrower otherwise directs, prepayments of Loans (either
prepayment of Term Loans or Revolving Loans, as applicable) under this
Section 1.9(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire.  Each

12


--------------------------------------------------------------------------------


prepayment of Loans under this Section 1.9(b) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Term Loans or
Eurodollar Loans or Swing Loans, accrued interest thereon to the date of
prepayment together with any amounts due the Lenders under Section 1.12 hereof. 
Each prefunding of L/C Obligations shall be made in accordance with Section 9.4
hereof.

(c)       Any amount of Revolving Loans and Swing Loans paid or prepaid before
the Revolving Credit Termination Date may, subject to the terms and conditions
of this Agreement, be borrowed, repaid and borrowed again.  No amount of the
Term Loans paid or prepaid may be reborrowed, and, in the case of any partial
prepayment, such prepayment shall be applied to the remaining amortization
payments on the Term Loans on a ratable basis among all such remaining
amortization payments based on the principal amounts thereof.

Section 1.10.        Default Rate.  Notwithstanding anything to the contrary
contained herein, while any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans and
Reimbursement Obligations, and letter of credit fees at a rate per annum equal
to:

(a)           for any Loan or Reimbursement Obligation, the sum of two percent
(2%) plus the rate otherwise applicable to such Loan or Reimbursement
Obligation; and

(b)           for any Letter of Credit, the sum of 2.0% plus the letter of
credit fee due under Section 2.1 with respect to such Letter of Credit;

provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower.  While any Event of Default exists or after
acceleration, interest shall be paid on demand of the Administrative Agent at
the request or with the consent of the Required Lenders.

Section 1.11.        Evidence of Indebtedness.  (a) Each Lender shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(b)       The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(c)       The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to

13


--------------------------------------------------------------------------------


maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.

(d)       Any Lender may request that its Loans be evidenced by a promissory
note or notes in the forms of Exhibit D-1 (in the case of its Term Loan and
referred to herein as a “Term Note”), D-2 (in the case of its Revolving Loans
and referred to herein as a “Revolving Note”), or D-3 (in the case of its Swing
Loans and referred to herein as a “Swing Note”), as applicable (the Term Notes,
Revolving Notes, and Swing Note being hereinafter referred to collectively as
the “Notes” and individually as a “Note”).  In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to such Lender or its
registered assigns in the amount of the relevant Term Loan, Commitment, or Swing
Line Sublimit, as applicable.  Thereafter, the Loans evidenced by such Note or
Notes and interest thereon shall at all times (including after any assignment
pursuant to Section 13.12) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 13.12,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in subsections (a) and (b) above.

Section 1.12.        Funding Indemnity.  If any Lender shall incur any loss,
cost or expense (including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or re-employment of deposits or other
funds acquired by such Lender to fund or maintain any Eurodollar Loan or Swing
Loan or the relending or reinvesting of such deposits or amounts paid or prepaid
to such Lender) as a result of:

(a)           any payment, prepayment or conversion of a Eurodollar Loan or
Swing Loan on a date other than the last day of its Interest Period,

(b)           any failure (because of a failure to meet the conditions of
Section 7 or otherwise) by the Borrower to borrow or continue a Eurodollar Loan
or Swing Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing
Loan on the date specified in a notice given pursuant to Section 1.6(a) or 1.7
hereof,

(c)           any failure by the Borrower to make any payment of principal on
any Eurodollar Loan or Swing Loan when due (whether by acceleration or
otherwise), or

(d)           any acceleration of the maturity of a Eurodollar Loan or Swing
Loan as a result of the occurrence of any Event of Default hereunder,

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be conclusive if reasonably determined.

Section 1.13.     Commitment Terminations.  (a) Optional Revolving Credit
Terminations.  The Borrower shall have the right at any time and from time to
time, upon five (5) Business Days

14


--------------------------------------------------------------------------------


prior written notice to the Administrative Agent (or such shorter period of time
agreed to by the Administrative Agent), to terminate the Revolving Credit
Commitments without premium or penalty and in whole or in part, any partial
termination to be (i) in an amount not less than $500,000 and (ii) allocated
ratably among the Lenders in proportion to their respective Revolver
Percentages, provided that the Revolving Credit Commitments may not be reduced
to an amount less than the sum of the aggregate principal amount of Revolving
Loans, Swing Loans, and L/C Obligations then outstanding.  Any termination of
the Revolving Credit Commitments below the L/C Sublimit or the Swing Line
Sublimit then in effect shall reduce the L/C Sublimit and Swing Line Sublimit,
as applicable, by a like amount.  The Administrative Agent shall give prompt
notice to each Lender of any such termination of the Revolving Credit
Commitments.

(b)       Mandatory Revolving Credit Termination.  If at any time Net Cash
Proceeds or other amounts remain after the prepayment of the Term Loans in full
pursuant to Section 1.9(b) hereof, the Revolving Credit Commitments shall
ratably terminate by an amount equal to 100% of such excess; provided that the
Revolving Credit Commitments shall not be reduced below $20,000,000 pursuant to
this Section 1.13(b).

(c)       Any termination of the Commitments pursuant to this Section 1.13 may
not be reinstated.

Section 1.14.        Substitution of Lenders.  In the event (a) the Borrower
receives a claim from any Lender for compensation under Section 10.3 or 13.1
hereof, (b) the Borrower receives notice from any Lender of any illegality
pursuant to Section 10.1 hereof, (c) any Lender is in default in any material
respect with respect to its obligations under the Loan Documents, or (d) a
Lender fails to consent to an amendment or waiver requested under Section 13.13
hereof at a time when the Required Lenders have approved such amendment or
waiver (any such Lender referred to in clause (a), (b), (c), or (d) above being
hereinafter referred to as an “Affected Lender”), the Borrower may, in addition
to any other rights the Borrower may have hereunder or under applicable law,
require, at its expense, any such Affected Lender to assign, at par, without
recourse, all of its interest, rights, and obligations hereunder (including all
of its Commitments and the Loans and participation interests in Letters of
Credit and other amounts at any time owing to it hereunder and the other Loan
Documents) to an Eligible Assignee specified by the Borrower, provided that
(i) such assignment shall not conflict with or violate any law, rule or
regulation or order of any court or other governmental authority, (ii) the
Borrower shall have paid to the Affected Lender all monies (together with
amounts due such Affected Lender under Section 1.12 hereof as if the Loans owing
to it were prepaid rather than assigned) other than such principal owing to it
hereunder, and (iii) the assignment is entered into in accordance with, and
subject to the consents required by, Section 13.12 hereof (provided any
assignment fees and reimbursable expenses due thereunder shall be paid by the
Borrower).

SECTION 2.                                                    FEES.

Section 2.1.           Fees.  (a) Revolving Credit Commitment Fee.  The Borrower
shall pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their Revolver Percentages a commitment fee at the rate per
annum equal to 0.25% (computed on the basis of a year of 360 days and the actual
number of days elapsed) on the average daily Unused Revolving

15


--------------------------------------------------------------------------------


Credit Commitments.  Such commitment fee shall be payable quarterly in arrears
on the last day of each March, June, September, and December in each year
(commencing on the first such date occurring after the date hereof) and on the
Revolving Credit Termination Date, unless the Revolving Credit Commitments are
terminated in whole on an earlier date, in which event the commitment fee for
the period to the date of such termination in whole shall be paid on the date of
such termination.

(b)       Letter of Credit Fees.  On the date of issuance or extension, or
increase in the amount, of any Letter of Credit pursuant to Section 1.3 hereof,
the Borrower shall pay to the L/C Issuer for its own account a fronting fee
equal to 0.125% of the face amount of (or of the increase in the face amount of)
such Letter of Credit.  Quarterly in arrears, on the last day of each March,
June, September, and December, commencing on the first such date occurring after
the date hereof, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders in accordance with their Revolver Percentages, a
letter of credit fee at a rate per annum equal to the amount set forth under the
column heading “Applicable Margin for Eurodollar Loans under Revolving Credit
and Letter of Credit Fee Shall Be:” as set forth in the definition of Applicable
Margin (computed on the basis of a year of 360 days and the actual number of
days elapsed) in effect during each day of such quarter applied to the daily
average face amount of Letters of Credit outstanding during such quarter.  In
addition, the Borrower shall pay to the L/C Issuer for its own account the
L/C Issuer’s standard issuance, drawing, negotiation, amendment, assignment, and
other administrative fees for each Letter of Credit as established by the
L/C Issuer from time to time.

(c)       Administrative Agent Fees.  The Borrower shall pay to the
Administrative Agent, for its own use and benefit, the fees agreed to between
the Administrative Agent and the Borrower in a fee letter dated June 25, 2007,
or as otherwise agreed to in writing between them.

(f)        Audit Fees.  Upon the occurrence and during the continuation of an
Event of Default, the Borrower shall pay to the Administrative Agent for its own
use and benefit charges for audits of the Collateral performed by the
Administrative Agent or its agents or representatives, in such amounts as the
Administrative Agent may from time to time request (the Administrative Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral audits).

SECTION 3.                                                    PLACE AND
APPLICATION OF PAYMENTS.

Section 3.1.           Place and Application of Payments.  All payments of
principal of and interest on the Loans and the Reimbursement Obligations, and of
all other Obligations payable by the Borrower under this Agreement and the other
Loan Documents, shall be made by the Borrower to the Administrative Agent by no
later than 1:00 p.m. (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), for the benefit of the
Lender(s) or L/C Issuer entitled thereto.  Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day.  All such payments shall be made in U.S. Dollars, in immediately
available funds at the place of payment, in each case

16


--------------------------------------------------------------------------------


without set-off or counterclaim.  The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans and on Reimbursement Obligations in which the
Lenders have purchased Participating Interests ratably to the Lenders and like
funds relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement.  If the Administrative Agent causes amounts to be distributed to the
Lenders in reliance upon the assumption that the Borrower will make a scheduled
payment and such scheduled payment is not so made, each Lender shall, on demand,
repay to the Administrative Agent the amount distributed to such Lender together
with interest thereon in respect of each day during the period commencing on the
date such amount was distributed to such Lender and ending on (but excluding)
the date such Lender repays such amount to the Administrative Agent, at a rate
per annum equal to:  (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day and (ii) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, the Base Rate in effect for each such day.

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.9(b) hereof), all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders after acceleration
or the final maturity of the Obligations or termination of the Commitments as a
result of an Event of Default shall be remitted to the Administrative Agent and
distributed as follows:

(a)           first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent, and any security trustee therefor, in
monitoring, verifying, protecting, preserving or enforcing the Liens on the
Collateral, in protecting, preserving or enforcing rights under the Loan
Documents, and in any event including all costs and expenses of a character
which the Borrower has agreed to pay the Administrative Agent under
Section 13.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);

(b)           second, to the payment of the Swing Loans, both for principal and
accrued but unpaid interest;

(c)           third, to the payment of any outstanding interest and fees due
under the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

(d)           fourth, to the payment of principal on the Loans (other than Swing
Loans), unpaid Reimbursement Obligations, together with amounts to be held by
the Administrative Agent as collateral security for any outstanding
L/C Obligations pursuant to Section 9.4 hereof (until the Administrative Agent
is holding an amount of cash equal to the then outstanding amount of all such
L/C Obligations), and Hedging Liability, the aggregate amount paid to, or held
as collateral security for, the Lenders and L/C Issuer

17


--------------------------------------------------------------------------------


and, in the case of Hedging Liability, their Affiliates to be allocated pro rata
in accordance with the aggregate unpaid amounts owing to each holder thereof;

(e)           fifth, to the payment of all other unpaid Obligations and all
other indebtedness, obligations, and liabilities of the Borrower and its
Subsidiaries secured by the Loan Documents (including, without limitation, Funds
Transfer and Deposit Account Liability) to be allocated pro rata in accordance
with the aggregate unpaid amounts owing to each holder thereof; and

(f)            finally, to the Borrower or whoever else may be lawfully entitled
thereto.

Section 3.2.           Account Debit.  The Borrower hereby irrevocably
authorizes the Administrative Agent to charge any of the Borrower’s deposit
accounts maintained with the Administrative Agent for the amounts from time to
time necessary to pay any then due Obligations; provided that the Borrower
acknowledges and agrees that the Administrative Agent shall not be under an
obligation to do so and the Administrative Agent shall not incur any liability
to the Borrower or any other Person for the Administrative Agent’s failure to do
so.

SECTION 4.                                                    GUARANTIES AND
COLLATERAL.

Section 4.1.           Guaranties.  The payment and performance of the
Obligations, Hedging Liability, and Funds Transfer and Deposit Account Liability
shall at all times be guaranteed by each direct and indirect Domestic Subsidiary
of the Borrower pursuant to Section 12 hereof or pursuant to one or more
guaranty agreements in form and substance acceptable to the Administrative
Agent, as the same may be amended, modified or supplemented from time to time
(individually a “Guaranty” and collectively the “Guaranties” and each such
Subsidiary executing and delivering this Agreement as a Guarantor (including any
Subsidiary hereafter executing and delivering an Additional Guarantor Supplement
in the form called for by Section 12 hereof) or a separate Guaranty being
referred to herein as a “Guarantor” and collectively the “Guarantors”).

Section 4.2.           Collateral.  The Obligations, Hedging Liability, and
Funds Transfer and Deposit Account Liability shall be secured by valid,
perfected, and enforceable Liens on all right, title, and interest of the
Borrower and each Guarantor in all of their accounts, chattel paper,
instruments, documents, general intangibles, letter-of-credit rights, supporting
obligations, deposit accounts, investment property, inventory, equipment,
fixtures, commercial tort claims, real estate and certain other Property,
whether now owned or hereafter acquired or arising, and all proceeds thereof;
provided, however, that:  (i) until a Default or Event of Default has occurred
and is continuing and thereafter until otherwise required by the Administrative
Agent or the Required Lenders, Liens on local petty cash accounts maintained by
the Borrower and the Guarantors in proximity to their operations need not be
perfected provided that the total amount on deposit at any one time not so
perfected shall not exceed $500,000 in the aggregate and Liens on payroll
accounts maintained by the Borrower and the Guarantors need not be perfected
provided the total amount on deposit at any time does not exceed the current
amount of their payroll obligations, (ii) until a Default or Event of Default
has occurred and is continuing and thereafter until otherwise required by the
Administrative Agent or the Required Lenders, Liens

18


--------------------------------------------------------------------------------


on vehicles which are subject to a certificate of title law need not be
perfected provided that the total value of such property at any one time not so
perfected shall not exceed $1,000,000 in the aggregate, and (iii) Liens on the
Voting Stock of a Foreign Subsidiary shall be limited to 66% of the total
outstanding Voting Stock of such Foreign Subsidiary.  The Borrower acknowledges
and agrees that the Liens on the Collateral shall be granted to the
Administrative Agent for the benefit of the holders of the Obligations, the
Hedging Liability, and the Funds Transfer and Deposit Account Liability and
shall be valid and perfected first priority Liens subject, however, to the
proviso appearing at the end of the preceding sentence and to Liens permitted by
Section 8.8 hereof, in each case pursuant to one or more Collateral Documents
from such Persons, each in form and substance satisfactory to the Administrative
Agent.

Section 4.3            Liens on Real Property.  In the event that the Borrower
or any Guarantor owns or hereafter acquires any real property (provided that the
requirements of this Section 4.3 shall not apply to any lease of real property
by the Borrower or any Guarantor), the Borrower shall, or shall cause such
Guarantor to, execute and deliver to the Administrative Agent a mortgage or deed
of trust acceptable in form and substance to the Administrative Agent for the
purpose of granting to the Administrative Agent (or a security trustee therefor)
a Lien on such real property to secure the Obligations, Hedging Liability, and
Funds Transfer and Deposit Account Liability, shall pay all taxes, costs, and
expenses incurred by the Administrative Agent in recording such mortgage or deed
of trust, and shall supply to the Administrative Agent at the Borrower’s cost
and expense a survey, environmental report, hazard insurance policy, appraisal
report, and a mortgagee’s policy of title insurance from a title insurer
acceptable to the Administrative Agent insuring the validity of such mortgage or
deed of trust and its status as a first Lien (subject to Liens permitted by this
Agreement) on the real property encumbered thereby and such other instrument,
documents, certificates, and opinions reasonably required by the Administrative
Agent in connection therewith.

Section 4.4.           Further Assurances.  The Borrower agrees that it shall,
and shall cause each Guarantor to, from time to time at the request of the
Administrative Agent or the Required Lenders, execute and deliver such documents
and do such acts and things as the Administrative Agent or the Required Lenders
may reasonably request in order to provide for or perfect or protect such Liens
on the Collateral.  In the event the Borrower or any Guarantor forms or acquires
any other Subsidiary after the date hereof, except as otherwise provided in
Sections 4.1 and 4.2 above, the Borrower shall promptly upon such formation or
acquisition cause such newly formed or acquired Subsidiary to execute a Guaranty
and such Collateral Documents as the Administrative Agent may then require, and
the Borrower shall also deliver to the Administrative Agent, or cause such
Subsidiary to deliver to the Administrative Agent, at the Borrower’s cost and
expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.

SECTION 5.                                                    DEFINITIONS;
INTERPRETATION.

Section 5.1.           Definitions.  The following terms when used herein shall
have the following meanings:

“Account Debtor” means any Person obligated to make payment on any Receivable.

19


--------------------------------------------------------------------------------


“Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or the Subsidiary is the surviving entity.

“Acquisition Corp. V” means DGFC Acquisition Corp. V, a Delaware corporation and
a Wholly-owned Subsidiary of the Borrower.

“Adjusted EBITDA” means, with reference to any period, Net Income for such
period plus all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period, (b) federal, state, and local
income taxes for such period, (c) depreciation of fixed assets and amortization
of intangible assets for such period, (d) Transactions Costs, (e) any
non-recurring costs and extraordinary expenses approved by the Administrative
Agent in its sole discretion, and (f) restructuring charges and any other items
approved by the Administrative Agent in its sole discretion; provided, further
that there shall be included in such determination for such period all such
amounts attributable to any Person acquired during such period pursuant to a
Permitted Acquisition to the extent not subsequently sold or otherwise disposed
of during such period.

“Adjusted LIBOR” is defined in Section 1.4(b) hereof.

“Administrative Agent” means Bank of Montreal, in is capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 11.7
hereof.

 “Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

20


--------------------------------------------------------------------------------


“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof,
until the first Pricing Date, the rates per annum shown opposite Level IV below,
and thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:

Level

 

Total Leverage Ratio for Such
Pricing Date

 

Applicable 
Margin for Base
Rate Loans under
revolving credit
and
Reimbursement
Obligations shall
be:

 

Applicable
Margin for 
Eurodollar
Loans under
Revolving
credit and
Letter of credit
Fee Shall Be:

 

Applicable
Margin for
Base Rate
Loans
Under Term
Credit shall
be:

 

Applicable
Margin for
Eurodollar
Loans Under
Term Credit
Shall be:

 

 

 

 

 

 

 

 

 

 

 

 

 

IV

 

Greater than 2.0 to 1.0

 

0.50

%

1.75

%

0.50

%

1.75

%

 

 

 

 

 

 

 

 

 

 

 

 

III

 

Less than or equal to 2.0 to 1.0,
but greater than 1.5 to 1.0

 

0.25

%

1.50

%

0.50

%

1.75

%

 

 

 

 

 

 

 

 

 

 

 

 

II

 

Less than or equal to 1.5 to 1.0,
but greater than 1.0 to 1.0

 

0

%

1.25

%

0.50

%

1.75

%

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Less than or equal to 1.0 to 1.0

 

0

%

1.00

%

0.50

%

1.75

%

 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after September 30, 2007, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5 hereof.  The
Applicable Margin shall be established based on the Total Leverage Ratio for the
most recently completed fiscal quarter and the Applicable Margin established on
a Pricing Date shall remain in effect until the next Pricing Date.  If the
Borrower has not delivered its financial statements by the date such financial
statements (and, in the case of the year-end financial statements, audit report)
are required to be delivered under Section 8.5 hereof, until such financial
statements and audit report are delivered, the Applicable Margin shall be the
highest Applicable Margin (i.e., Level IV shall apply).  If the Borrower
subsequently delivers such financial statements before the next Pricing Date,
the Applicable Margin established by such late delivered financial statements
shall take effect from the date of delivery until the next Pricing Date.  In all
other circumstances, the Applicable Margin established by such financial
statements shall be in effect from the Pricing Date that occurs immediately
after the end of the fiscal quarter covered by such financial statements until
the next Pricing Date.  Each determination of the Applicable Margin made by the
Administrative Agent in accordance with the foregoing shall be conclusive and
binding on the Borrower and the Lenders if reasonably determined.

“Application” is defined in Section 1.3(b) hereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

21


--------------------------------------------------------------------------------


“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

“Base Rate” is defined in Section 1.4(a) hereof.

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Credit on a single date and, in the case of Eurodollar
Loans, for a single Interest Period.  Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Credit according to their
Percentages of such Credit.  A Borrowing is “advanced” on the day Lenders
advance funds comprising such Borrowing to the Borrower, is “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loans to the other, all as determined pursuant to Section 1.6 hereof. 
Borrowings of Swing Loans are made by the Swing Line Lender in accordance with
the procedures set forth in Section 1.7 hereof.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England and Nassau,
Bahamas.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

22


--------------------------------------------------------------------------------


“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 50% or more of
the outstanding capital stock or other equity interests of the Borrower on a
fully-diluted basis, other than acquisitions of such interests by Scott K.
Ginsburg, (b) the failure of individuals who are members of the board of
directors (or similar governing body) of the Borrower on the Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Closing Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of the Borrower, or (c) any
“Change of Control” (or words of like import), as defined in any agreement or
indenture relating to any issue of Indebtedness for Borrowed Money of the
Borrower or any Subsidiary shall occur.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

“Collateral Account” is defined in Section 9.4 hereof.

“Collateral Documents” means the Mortgages, the Security Agreement, and all
other mortgages, deeds of trust, security agreements, pledge agreements,
assignments, financing statements and other documents as shall from time to time
secure or relate to the Obligations, the Hedging Liability, and the Funds
Transfer and Deposit Account Liability or any part thereof.

“Commitments” means the Revolving Credit Commitments and the Term Loan
Commitments.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

23


--------------------------------------------------------------------------------


“Credit” means any of the Revolving Credit or the Term Credit.

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Designated Disbursement Account” means the account of the Borrower maintained
with the Wachovia Bank, National Association and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 8.10(a), 8.10(b), or 8.10(d) hereof.

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the L/C Issuer, and (iii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any Guarantor
or any of the Borrower’s or such Guarantor’s Affiliates or Subsidiaries.

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any of its Subsidiaries.

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, pro­ceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, cor­rective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including

24


--------------------------------------------------------------------------------


any Release to air, land, surface water or groundwater), and any amendment,
rule, regulation, order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.

“Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

“Event of Loss” means, with respect to any Property, any of the following: 
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

“Excess Availability” means, as of any time the same is to be determined, the
amount (if any) by which (a) the Revolving Credit Commitment as then in effect
exceeds (b) the aggregate principal amount of Revolving Loans, Swing Loans, and
L/C Obligations then outstanding.

“Excess Cash Flow” means, with respect to any period, the amount (if any) by
which (a) Adjusted EBITDA (but determined for such purposes without giving
effect to any extraordinary gains or losses) during such period exceeds (b) the
sum of (i) Interest Expense payable in cash during such period, plus
(ii) federal, state and local income taxes payable in cash during such period,
plus (iii) the aggregate amount of payments required to be made, and actually
made, by the Borrower and its Subsidiaries during such period in respect of all
principal on all Indebtedness of Borrowed Money (whether at maturity, as a
result of mandatory sinking fund redemption, mandatory prepayment, acceleration
or otherwise, but excluding payments made under the Revolving Credit and
excluding prepayments of the Term Loans made under Section 1.9 hereof), plus
(iv) the aggregate amount of Capital Expenditures made by the Borrower and its
Subsidiaries during such period to the extent permitted by this Agreement and
not financed with proceeds of Indebtedness for Borrowed Money (but excluding
credit extended under the Revolving Credit), plus (v) any increases in non-debt,
non-cash working capital of the Borrower and its Subsidiaries for such period,
plus (vi) the aggregate amount of the Total Consideration paid in cash for
Permitted Acquisitions and not financed with the proceeds of Indebtedness for
Borrowed Money, minus (vii) any decreases in non-debt, non-cash working capital
of the Borrower and its Subsidiaries for such period.

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (x) of clause (ii) of the definition of Base Rate appearing in Section
1.4(a) hereof.

“Fixed Charge Coverage Ratio” means as of the last day of each fiscal quarter of
the Borrower, the ratio of (a) Adjusted EBITDA minus Capital Expenditures
(including any Capital

25


--------------------------------------------------------------------------------


Expenditures of any Acquired Business) for the same four fiscal quarters then
ended to (b) Fixed Charges for the same four fiscal quarters then ended.

“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Indebtedness for Borrowed Money of the Borrower and its Subsidiaries,
(b) cash Interest Expense for such period, (c) federal, state, and local income
taxes paid or payable by the Borrower and its Subsidiaries in cash during such
period, (d) the aggregate amount of dividends paid in cash by the Borrower
during such period, and (e) the aggregate cash consideration paid by the
Borrower during such period in connection with any repurchases of its capital
stock; provided that for each period ending on or prior to June 30, 2008, all
amounts in clauses (a), (b) and (c) above shall be calculated as such amounts
paid from the Closing Date and then annualized.

“Foreign Subsidiary” means each Subsidiary which (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any Subsidiary owing to any of the Lenders, or any Affiliates of
such Lenders, arising out of (a) the execution or processing of electronic
transfers of funds by automatic clearing house transfer, wire transfer or
otherwise to or from deposit accounts of the Borrower and/or any Subsidiary now
or hereafter maintained with any of the Lenders or their Affiliates, (b) the
acceptance for deposit or the honoring for payment of any check, draft or other
item with respect to any such deposit accounts, and (c) any other deposit,
disbursement, and cash management services afforded to the Borrower or any
Subsidiary by any of such Lenders or their Affiliates.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“GTN” means, GTN, Inc., a Michigan corporation.

“Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.

“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and

26


--------------------------------------------------------------------------------


includes, without limitation, (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any material
classified or regulated as “hazardous” or “toxic” or words of like import
pursuant to an Environmental Law.

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

“Hedging Liability” means the liability of the Borrower or any Subsidiary to any
of the Lenders, or any Affiliates of such Lenders, in respect of any interest
rate, foreign currency, and/or commodity swap, exchange, cap, collar, floor,
forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, as the Borrower or such Subsidiary,
as the case may be, may from time to time enter into with any one or more of the
Lenders party to this Agreement or their Affiliates.

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business
which are not more than thirty (30) days past due), (c) all indebtedness secured
by any Lien upon Property of such Person, whether or not such Person has assumed
or become liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, and (e) all obligations of such Person on or with
respect to letters of credit, bankers’ acceptances and other extensions of
credit whether or not representing obligations for borrowed money.

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than three (3)
months, on each day occurring every three (3) months after the commencement of
such Interest Period, (b) with respect to any Base Rate Loan (other than Swing
Loans), the last day of every quarter) and on the maturity date, and (c) as to
any Swing Loan, (i) bearing interest by reference to the Base Rate, the last day
of every quarter, and on the maturity date and (ii) bearing interest by
reference to the  Quoted Rate, the last day of the Interest Period with respect
to such Swing Loan, and on the maturity date.

27


--------------------------------------------------------------------------------


“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans or Swing Loans (bearing interest at the  Quoted Rate) is
advanced, continued, or created by conversion and ending (a) in the case of
Eurodollar Loans, 1, 2, 3, or 6 months thereafter and (b) in the case of Swing
Loans bearing interest at the  Quoted Rate, on the date one (1) to five (5)
Business Days thereafter as mutually agreed by the Borrower and the Swing Line
Lender, provided, however, that:

(i)            no Interest Period shall extend beyond the final maturity date of
the relevant Loans;

(ii)           no Interest Period with respect to any portion of the Term Loans
shall extend beyond a date on which the Borrower is required to make a scheduled
payment of principal on the Term Loans unless the sum of (a) the aggregate
principal amount of Term Loans that are Base Rate Loans plus (b) the aggregate
principal amount of Term Loans that are Eurodollar Loans with Interest Periods
expiring on or before such date equals or exceeds the principal amount to be
paid on the Term Loans on such payment date;

(iii)          whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

(iv)          for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

“L/C Issuer “ means Bank of Montreal, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 1.3(h) hereof.

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

“L/C Sublimit” means $5,000,000, as reduced pursuant to the terms hereof.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

28


--------------------------------------------------------------------------------


“Lenders” means and includes the financial institutions from time to time party
to this Agreement, including each assignee Lender pursuant to Section 13.12
hereof and, unless the context otherwise requires, the Swing Line Lender.

“Lending Office” is defined in Section 10.4 hereof.

“Letter of Credit” is defined in Section 1.3(a) hereof.

“LIBOR” is defined in Section 1.4(b) hereof.

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

“Loan” means any Revolving Loan, Swing Loan or Term Loan, whether outstanding as
a Base Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of
Loan hereunder.

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranties, and each other instrument or document to
be delivered hereunder or thereunder or otherwise in connection therewith.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of the Borrower or of the Borrower and its Subsidiaries
taken as a whole, (b) a material impairment of the ability of the Borrower or
any Subsidiary to perform its material obligations under any Loan Document or
(c) a material adverse effect upon (i) the legality, validity, binding effect or
enforceability against the Borrower or any Subsidiary of any Loan Document or
the rights and remedies of the Administrative Agent and the Lenders thereunder
or (ii) the perfection or priority of any Lien granted under any Collateral
Document.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means, collectively, each Mortgage and Security Agreement with
Assignment of Rents and each Deed of Trust and Security Agreement with
Assignment of Rents between the Borrower or the relevant Guarantor and the
Administrative Agent relating to such Person’s real property owned as of the
Closing Date and any other mortgages or deeds of trust delivered to the
Administrative Agent pursuant to Section 4.3 hereof, as the same may be amended,
modified, supplemented or restated from time to time.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable costs, fees and expenses incurred in connection
therewith, (ii) income, sale, use or other transactional taxes paid or payable
by such Person as a result of such Disposition, and (iii) the principal amount
of, premium, if any, and interest on any Indebtedness for Borrowed Money secured
by a Lien on the asset (or a portion thereof) disposed of, which Indebtedness
for Borrowed Money is required to be repaid in connection with such Disposition,
(b) with respect to

29


--------------------------------------------------------------------------------


any Event of Loss of a Person, cash and cash equivalent proceeds received by or
for such Person’s account (whether as a result of payments made under any
applicable insurance policy therefor or in connection with condemnation
proceedings or otherwise), net of (i) reasonable costs, fees and expenses
incurred in connection with the collection of such proceeds, awards or other
payments and (ii) the principal amount, premium, if any, and interest on any
Indebtedness for Borrowed Money secured by a Lien on the asset (or a portion
thereof) subject to such Event of Loss, which Indebtedness for Borrowed Money is
required to be repaid in connection with such Event of Loss, and (c) with
respect to any issuance of any Indebtedness for Borrowed Money by a Person, 
cash and cash equivalent proceeds received by or for such Person’s account, net
of reasonable legal, underwriting, and other fees and expenses incurred in
connection therewith.

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, (b) the net income (or net loss) of any Person
(other than a Subsidiary) in which the Borrower or any of its Subsidiaries has a
equity interest in, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries during
such period, (c) any non-cash gains or non-cash losses, (d) any other
extraordinary gains or extraordinary losses, (e) any results from discontinued
operations and (f) impairment charges with respect to any assets.

“Net Worth” means, for any Person and at any time the same is to be determined,
the difference between total assets and total liabilities of such Person, total
assets and total liabilities each to be determined in accordance with GAAP.

“Note” and “Notes” each is defined in Section 1.11 hereof.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.

“Participating Interest” is defined in Section 1.3(e) hereof.

“Participating Lender” is defined in Section 1.3(e) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means for any Lender its Revolver Percentage or Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis (including, without limitation, Section 11.6 hereof), such
aggregate percentage shall be calculated by

30


--------------------------------------------------------------------------------


aggregating the separate components of the Revolver Percentage and Term Loan
Percentage, and expressing such components on a single percentage basis.

“Permitted Acquisition” means (i) the Acquisition of the Targets and (ii) any
Acquisition with respect to which all of the following conditions shall have
been satisfied:

(a)           the Acquired Business is in an Eligible Line of Business and has
its primary operations within the United States of America;

(b)           the Acquisition shall not be a Hostile Acquisition;

(c)           the financial statements of the Acquired Business shall have been
audited by a nationally recognized accounting firm or such financial statements
shall have undergone review of a scope satisfactory to the Administrative Agent;

(d)           the Total Consideration for the Acquired Business shall not exceed
$40,000,000 and, when taken together with the Total Consideration for all
Acquired Businesses acquired since the Closing Date, shall not exceed
$75,000,000 in the aggregate; provided that the Total Consideration for the
Targets and any other acquisitions occurring prior to the Closing Date shall not
be included in determining compliance with this provision;

(e)           the Borrower shall have notified the Administrative Agent and
Lenders not less than 30 days prior to any such Acquisition and furnished to the
Administrative Agent and Lenders at such time reasonable details as to such
Acquisition (including sources and uses of funds therefor), and 3-year
historical financial information and 3-year pro forma financial forecasts of the
Acquired Business on a stand alone basis as well as of the Borrower on a
consolidated basis after giving effect to the Acquisition and covenant
compliance calculations reasonably satisfactory to the Administrative Agent
demonstrating satisfaction of the condition described in clause (g) below;

(f)            if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, the Borrower shall have complied with the
requirements of Section 4 hereof in connection therewith;

(g)           after giving effect to the Acquisition and any Credit Event in
connection therewith, no Default or Event of Default shall exist;

(h)           the Borrower delivers to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the Borrower would be
in compliance with Section 8.22(a) hereof on a pro forma basis (assuming the
indebtedness incurred at the time of such Acquisition was incurred on the first
day of such 12-month period and on a pro forma basis after giving effect to such
Acquisition) by more than 0.25 to 1.0;

31


--------------------------------------------------------------------------------


(i)            the Acquired Business has Adjusted EBITDA, the calculation and
determination of which shall be reasonably acceptable to the Administrative
Agent, greater than zero; and

(j)            after giving effect to the Acquisition and any Credit Event in
connection therewith, the Borrower shall have not less than $5,000,000 of Excess
Availability.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“Point.360” means Point.360, a California corporation.

“Point.360 Merger Agreement” means that certain Agreement and Plan of Merger
dated as of April 16, 2007, by and among the Borrower, Point.360 and New 360, a
California corporation.

“Premises” means the real property owned or leased by the Borrower or any
Subsidiary, including without limitation the real property and improvements
thereon owned by the Borrower or any Subsidiary subject to the Lien of the
Mortgages or any other Collateral Documents.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

“Quoted Rate” is defined in Section 1.7(c) hereof.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

“Reimbursement Obligation” is defined in Section 1.3(c) hereof.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

32


--------------------------------------------------------------------------------


“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments constitute more than fifty percent (50%) of the sum of the total
outstanding Loans, interests in Letters of Credit, and Unused Revolving Credit
Commitments of the Lenders.

“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated, the percentage held by
such Lender (including through participation interests in Reimbursement
Obligations) of the aggregate principal amount of all Revolving Loans and
L/C Obligations then outstanding.

“Revolving Credit” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 1.2, 1.3 and 1.7
hereof.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof.

“Revolving Credit Termination Date” means August 9, 2012, or such earlier date
on which the Revolving Credit Commitments are terminated in whole pursuant to
Section 1.13, 9.2 or 9.3 hereof.

“Revolving Loan” is defined in Section 1.2 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

“Revolving Note” is defined in Section 1.11 hereof.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

“Security Agreement” means that certain Security Agreement dated the date of
this Agreement among the Borrower and the Guarantors and the Administrative
Agent, as the same may be amended, modified, supplemented or restated from time
to time.

“Subordinated Debt” means Indebtedness for Borrowed Money which is subordinated
in right of payment to the prior payment of the Obligations, Hedging Liability,
and Funds Transfer and Deposit Account Liability pursuant to subordination
provisions approved in writing by the Administrative Agent and is otherwise
pursuant to documentation that is, which is in an amount that is, and which
contains interest rates, payment terms, maturities, amortization schedules,
covenants, defaults, remedies and other material terms that are in form and
substance, in each case satisfactory to the Administrative Agent.

33


--------------------------------------------------------------------------------


“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries; provided, however, Acquisition
Corp. V shall not be deemed a Subsidiary for purposes of this Agreement until
such time that Acquisition Corp. V has any assets or transacts any business.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.7 hereof.

“Swing Line Lender” means BMO Capital Markets Financing, Inc., acting in its
capacity as the Lender of Swing Loans hereunder, or any successor Lender acting
in such capacity appointed pursuant to Section 13.12 hereof.

“Swing Line Sublimit” means $3,000,000, as reduced pursuant to the terms hereof.

“Swing Loan” and “Swing Loans” each is defined in Section 1.7 hereof.

“Swing Note” is defined in Section 1.11 hereof.

“Targets” means Point.360 and GTN.

“Term Credit” means the credit facility for the Term Loans described in
Section 1.1 hereof.

“Term Loan” is defined in Section 1.1 hereof and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Term Loan
hereunder.

“Term Loan Commitment” means, as to any Lender, the obligation of such Lender to
make its Term Loan on the Closing Date in the principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 attached hereto and
made a part hereof.

“Term Loan Percentage” means, for each Lender, the percentage of the Term Loan
Commitments represented by such Lender’s Term Loan Commitment or, if the Term
Loan Commitments have been terminated or have expired, the percentage held by
such Lender of the aggregate principal amount of all Term Loans then
outstanding.

“Term Note” is defined in Section 1.11 hereof.

“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid in connection with any Acquisition,
(b) indebtedness payable to the seller in connection with such Acquisition,
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, (d) the present
value of covenants not to compete entered into in connection with such
Acquisition or

34


--------------------------------------------------------------------------------


other future payments which are required to be made over a period of time and
are not contingent upon the Borrower or its Subsidiary meeting financial
performance objectives (exclusive of salaries paid in the ordinary course of
business) (discounted at the Base Rate), but only to the extent not included in
clause (a), (b) or (c) above, and (e) the amount of indebtedness assumed in
connection with such Acquisition.

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness for Borrowed Money of the
Borrower and its Subsidiaries at such time, and (b) all Indebtedness for
Borrowed Money of any other Person which is directly or indirectly guaranteed by
the Borrower or any of its Subsidiaries or which the Borrower or any of its
Subsidiaries has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which the Borrower or any of its Subsidiaries has
otherwise assured a creditor against loss.

“Total Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of Total Funded Debt of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter to Adjusted EBITDA of the Borrower and
its Subsidiaries for the period of four fiscal quarters then ended.

“Transaction Costs” means all transaction fees, charges and other amounts
related to this Agreement or any Permitted Acquisitions as approved by the
Administrative Agent (including, without limitation, any financing fees, merger
and acquisition fees, legal fees and expenses, due diligence fees or any other
fees and expenses in connection therewith).

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations.

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or

35


--------------------------------------------------------------------------------


other equity interests are owned by the Borrower and/or one or more Wholly-owned
Subsidiaries within the meaning of this definition.

Section 5.2.           Interpretation.  The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined.  The
words “hereof”, “herein”, and “hereunder” and words of like import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  All references to time of day herein
are references to Chicago, Illinois, time unless otherwise specifically
provided.  Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement.

Section 5.3.           Change in Accounting Principles.  If, after the date of
this Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made.  No delay by the Borrower
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles. 
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

SECTION 6.                                   REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Administrative Agent, the Lenders,
and the L/C Issuer as follows:

Section 6.1.           Organization and Qualification.  The Borrower is duly
organized, validly existing, and in good standing as a corporation under the
laws of the State of Delaware, has full and adequate power to own its Property
and conduct its business as now conducted, and is duly licensed or qualified and
in good standing in each jurisdiction in which the nature of the business
conducted by it or the nature of the Property owned or leased by it requires
such licensing or qualifying, except where the failure to do so would not have a
Material Adverse Effect.

Section 6.2.           Subsidiaries.  Each Subsidiary is duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
organized, has full and adequate

36


--------------------------------------------------------------------------------


power to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying, except where the failure to
do so would not have a Material Adverse Effect.  Schedule 6.2 hereto identifies
each Subsidiary, the jurisdiction of its organization, the percentage of issued
and outstanding shares of each class of its capital stock or other equity
interests owned by the Borrower and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and other
equity interests and the number of shares of each class issued and outstanding. 
All of the outstanding shares of capital stock and other equity interests of
each Subsidiary are validly issued and outstanding and fully paid and
nonassessable, except as set forth on Schedule 6.2, and all such shares and
other equity interests indicated on Schedule 6.2 as owned by the Borrower or
another Subsidiary are owned, beneficially and of record, by the Borrower or
such Subsidiary free and clear of all Liens other than the Liens granted in
favor of the Administrative Agent pursuant to the Collateral Documents.  There
are no outstanding commitments or other obligations of any Subsidiary to issue,
and no options, warrants or other rights of any Person to acquire, any shares of
any class of capital stock or other equity interests of any Subsidiary except as
set forth on Schedule 6.2.

Section 6.3.           Authority and Validity of Obligations.  The Borrower has
full right and authority to enter into this Agreement and the other Loan
Documents executed by it, to make the borrowings herein provided for, to grant
to the Administrative Agent the Liens described in the Collateral Documents
executed by the Borrower, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it.  Each Subsidiary has full right
and authority to enter into the Loan Documents executed by it, to guarantee the
Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability, to grant to the Administrative Agent the Liens described in the
Collateral Documents executed by such Person, and to perform all of its
obligations under the Loan Documents executed by it.  The Loan Documents
delivered by the Borrower and its Subsidiaries have been duly authorized,
executed, and delivered by such Persons and constitute valid and binding
obligations of the Borrower and its Subsidiaries enforceable against them in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by the Borrower or any Subsidiary of any of
the matters and things herein or therein provided for, (a) contravene or
constitute a default under any provision of the organizational documents (e.g.,
charter, certificate or articles of incorporation and by-laws, certificate or
articles of association and operating agreement, partnership agreement, or other
similar organizational documents) of the Borrower or any Subsidiary,
(b) contravene or constitute a default under any provision of law, any judgment,
injunction, order, decree, covenant, indenture or agreement of binding upon or
affecting the Borrower or any Subsidiary or any of their Property, in each case
where such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (c) result in the
creation or imposition of any Lien on any Property of the Borrower or any
Subsidiary other than the Liens granted in favor of the Administrative Agent
pursuant to the Collateral Documents.

37


--------------------------------------------------------------------------------


Section 6.4.           Use of Proceeds; Margin Stock.  The Borrower shall use
the proceeds of the Term Loans and Revolving Credit (a) to pay a portion of the
purchase price of the acquisition of all of the capital stock of the Targets,
(b) to re-finance certain existing indebtedness, (c) to finance Capital
Expenditures, working capital, Permitted Acquisitions and other general
corporate purposes, (d) to fund certain fees and expenses in connection with the
acquisition of the Targets and this Agreement and (e) for its general working
capital purposes and for such other legal and proper purposes as are consistent
with all applicable laws.  Neither the Borrower nor any Subsidiary is engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System), and no part of the proceeds of any Loan or any
other extension of credit made hereunder will be used to purchase or carry any
such margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.  Margin stock (as hereinabove defined)
constitutes less than 25% of the assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge or other restriction
hereunder.

Section 6.5.           Financial Reports.   The consolidated balance sheet of
the Borrower and its Subsidiaries as at December 31, 2006, and the related
consolidated statements of income, retained earnings and cash flows of the
Borrower and its Subsidiaries for the fiscal year then ended, and accompanying
notes thereto, which financial statements are accompanied by the audit report of
KPMG LLP, independent public accountants, and the unaudited interim consolidated
balance sheet of the Borrower and its Subsidiaries as at June 30, 2007, and the
related consolidated statements of income, retained earnings and cash flows of
the Borrower and its Subsidiaries for the six (6) months then ended, heretofore
furnished to the Administrative Agent and the Lenders, fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as at said
dates and the consolidated results of their operations and cash flows for the
periods then ended in conformity with GAAP applied on a consistent basis. 
Neither the Borrower nor any Subsidiary has contingent liabilities which are
material to it other than as indicated on such financial statements or, with
respect to future periods, on the financial statements furnished pursuant to
Section 8.5 hereof.

Section 6.6.           No Material Adverse Change.  Since December 31, 2006,
there has been no change in the condition (financial or otherwise) or business
prospects of the Borrower or any Subsidiary except those occurring in the
ordinary course of business, none of which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

Section 6.7.           Full Disclosure.  The statements and information
furnished to the Administrative Agent and the Lenders in connection with the
negotiation of this Agreement and the other Loan Documents and the commitments
by the Lenders to provide all or part of the financing contemplated hereby do
not contain any untrue statements of a material fact or omit a material fact
necessary to make the material statements contained herein or therein not
misleading, the Administrative Agent and the Lenders acknowledging that as to
any projections furnished to the Administrative Agent and the Lenders, the
Borrower only represents that the same were prepared on the basis of information
and estimates the Borrower believed to be reasonable at the time.

38


--------------------------------------------------------------------------------


Section 6.8.           Trademarks, Franchises, and Licenses.  The Borrower and
its Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person.

Section 6.9.           Governmental Authority and Licensing.  The Borrower and
its Subsidiaries have received all licenses, permits, and approvals of all
federal, state, and local governmental authorities, if any, necessary to conduct
their businesses, in each case where the failure to obtain or maintain the same
could reasonably be expected to have a Material Adverse Effect.  No
investigation or proceeding which, if adversely determined, could reasonably be
expected to result in revocation or denial of any material license, permit or
approval is pending or, to the knowledge of the Borrower, threatened.

Section 6.10.        Good Title.  The Borrower and its Subsidiaries have good
and defensible title (or valid leasehold interests) to their assets as reflected
on the most recent consolidated balance sheet  of the Borrower and its
Subsidiaries furnished to the Administrative Agent and the Lenders (except for
sales of assets in the ordinary course of business), subject to no Liens other
than such thereof as are permitted by Section 8.8 hereof.

Section 6.11.        Litigation and Other Controversies.  Except as set forth on
Schedule 6.11, there is no litigation or governmental or arbitration proceeding
or labor controversy pending, nor to the knowledge of the Borrower threatened,
against the Borrower or any Subsidiary or any of their Property which if
adversely determined, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 6.12.        Taxes.  All tax returns required to be filed by the
Borrower or any Subsidiary in any jurisdiction have, in fact, been filed, and
all taxes, assessments, fees, and other governmental charges upon the Borrower
or any Subsidiary or upon any of its Property, income or franchises, which are
shown to be due and payable in such returns, have been paid, except such taxes,
assessments, fees and governmental charges, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided.  The Borrower does not know of any proposed
additional tax assessment against it or its Subsidiaries for which adequate
provisions in accordance with GAAP have not been made on their accounts. 
Adequate provisions in accordance with GAAP for taxes on the books of the
Borrower and each Subsidiary have been made for all open years, and for its
current fiscal period.

Section 6.13.        Approvals.  No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by the
Borrower or any Subsidiary of any Loan Document, except for such approvals which
have been obtained prior to the date of this Agreement and remain in full force
and effect.

39


--------------------------------------------------------------------------------


Section 6.14.        Affiliate Transactions.  Except as set forth on
Schedule 6.14, neither the Borrower nor any Subsidiary is a party to any
contracts or agreements with any of its Affiliates (other than with Wholly-owned
Subsidiaries) on terms and conditions which are less favorable to the Borrower
or such Subsidiary than would be usual and customary in similar contracts or
agreements between Persons not affiliated with each other.

Section 6.15.        Investment Company.  Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 6.16.        ERISA.  The Borrower and each other member of its
Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Code to the extent applicable to it and has not incurred any liability to the
PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.  Neither the Borrower nor any Subsidiary
has any contingent liabilities with respect to any post-retirement benefits
under a Welfare Plan, other than liability for continuation coverage described
in article 6 of Title I of ERISA.

Section 6.17.        Compliance with Laws.  (a) The Borrower and its
Subsidiaries are in compliance with the requirements of all federal, state and
local laws, rules and regulations applicable to or pertaining to their Property
or business operations (including, without limitation, the Occupational Safety
and Health Act of 1970, the Americans with Disabilities Act of 1990, and laws
and regulations establishing quality criteria and standards for air, water, land
and toxic or hazardous wastes and substances), where any such non-compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b)       Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters, individually or in the
aggregate, which could not reasonably be expected to result in a Material
Adverse Effect, the Borrower represents and warrants that:  (i) the Borrower and
its Subsidiaries, and each of the Premises, comply in all material respects with
all applicable Environmental Laws; (ii) the Borrower and its Subsidiaries have
obtained all governmental approvals required for their operations and each of
the Premises by any applicable Environmental Law; (iii) the Borrower and its
Subsidiaries have not, and the Borrower has no knowledge of any other Person who
has, caused any Release, threatened Release or disposal of any Hazardous
Material at, on, about, or off any of the Premises in any material quantity and,
to the knowledge of the Borrower, none of the Premises are adversely affected by
any Release, threatened Release or disposal of a Hazardous Material originating
or emanating from any other property; (iv) none of the Premises contain and have
contained any:  (1) underground storage tank, (2) material amounts of asbestos
containing building material, (3) landfills or dumps, (4) hazardous waste
management facility as defined pursuant to RCRA or any comparable state law, or
(5) site on or nominated for the National Priority List promulgated pursuant to
CERCLA or any state remedial priority list promulgated or published pursuant to
any comparable state law; (v) the Borrower and its Subsidiaries have not used a
material quantity of any Hazardous Material and have conducted no Hazardous
Material Activity at any of the Premises; (vi) the Borrower and its Subsidiaries
have no material liability for response or corrective action, natural resource
damage or other harm pursuant to CERCLA, RCRA or any comparable state law;

40


--------------------------------------------------------------------------------


(vii) the Borrower and its Subsidiaries are not subject to, have no notice or
knowledge of and are not required to give any notice of any Environmental Claim
involving the Borrower or any Subsidiary or any of the Premises, and there are
no conditions or occurrences at any of the Premises which could reasonably be
anticipated to form the basis for an Environmental Claim against the Borrower or
any Subsidiary or such Premises; (viii) none of the Premises are subject to any,
and the Borrower has no knowledge of any imminent restriction on the ownership,
occupancy, use or transferability of the Premises in connection with any
(1) Environmental Law or (2) Release, threatened Release or disposal of a
Hazardous Material; and (ix) there are no conditions or circumstances at any of
the Premises which pose an unreasonable risk to the environment or the health or
safety of Persons.

Section 6.18.        Other Agreements.  Neither the Borrower nor any Subsidiary
is in default under the terms of any covenant, indenture or agreement of or
affecting such Person or any of its Property, which default if uncured could
reasonably be expected to have a Material Adverse Effect.

Section 6.19.        Solvency.  The Borrower and its Subsidiaries are solvent,
able to pay their debts as they become due, and have sufficient capital to carry
on their business and all businesses in which they are about to engage.

Section 6.20.        No Broker Fees. No broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
thereby; and the Borrower hereby agrees to indemnify the Administrative Agent
and the Lenders against, and agree that they will hold the Administrative Agent
and the Lenders harmless from, any claim, demand, or liability for any such
broker’s or finder’s fees alleged to have been incurred in connection herewith
or therewith and any expenses (including reasonable attorneys’ fees) arising in
connection with any such claim, demand, or liability.

Section 6.21.        No Default.  No Default or Event of Default has occurred
and is continuing.

SECTION 7.                                                    CONDITIONS
PRECEDENT.

Section 7.1.           All Credit Events.  At the time of each Credit Event
hereunder:

(a)           each of the representations and warranties set forth herein and in
the other Loan Documents shall be and remain true and correct as of said time,
except to the extent the same expressly relate to an earlier date;

(b)           no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event;

(c)           in the case of a Borrowing the Administrative Agent shall have
received the notice required by Section 1.6 hereof, in the case of the issuance
of any Letter of Credit the L/C Issuer shall have received a duly completed
Application for such Letter of Credit together with any fees called for by
Section 2.1 hereof, and, in the case of an

41


--------------------------------------------------------------------------------


extension or increase in the amount of a Letter of Credit, a written request
therefor in a form acceptable to the L/C Issuer together with fees called for by
Section 2.1 hereof; and

(d)           such Credit Event shall not violate any order, judgment or decree
of any court or other authority or any provision of law or regulation applicable
to the Administrative Agent, the L/C Issuer, or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (c), both inclusive, of this Section; provided, however, that the
Lenders may continue to make advances under the Revolving Credit, in the sole
discretion of the Lenders with Revolving Credit Commitments, notwithstanding the
failure of the Borrower to satisfy one or more of the conditions set forth above
and any such advances so made shall not be deemed a waiver of any Default or
Event of Default or other condition set forth above that may then exist.

Section 7.2.           Initial Credit Event.  Before or concurrently with the
initial Credit Event:

(a)           the Administrative Agent shall have received this Agreement duly
executed by the Borrower and its Subsidiaries, as Guarantors, and the Lenders;

(b)           if requested by any Lender, the Administrative Agent shall have
received for such Lender such Lender’s duly executed Notes of the Borrower dated
the date hereof and otherwise in compliance with the provisions of Section 1.11
hereof;

(c)           the Administrative Agent shall have received the Security
Agreement duly executed by the Borrower and its Subsidiaries, together with
(i) original stock certificates or other similar instruments or securities
representing all of the issued and outstanding shares of capital stock or other
equity interests in each Subsidiary (66% of such capital stock in the case of
any Foreign Subsidiary as provided in Section 4.2 hereof) as of the Closing
Date, (ii) stock powers for the Collateral consisting of the stock or other
equity interest in each Subsidiary executed in blank and undated, (iii) UCC
financing statements to be filed against the Borrower and each Subsidiary, as
debtor, in favor of the Administrative Agent, as secured party, (iv) patent,
trademark, and copyright collateral agreements to the extent requested by the
Administrative Agent, and (v) deposit account, securities account, and commodity
account control agreements to the extent requested by the Administrative Agent;

(d)           the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents, naming the Administrative
Agent as mortgagee and loss payee;

(e)           the Administrative Agent shall have received copies of the
Borrower’s and each Subsidiary’s articles of incorporation and bylaws (or
comparable organizational

42


--------------------------------------------------------------------------------


documents) and any amendments thereto, certified in each instance by its
Secretary or Assistant Secretary;

(f)            the Administrative Agent shall have received copies of
resolutions of the Borrower’s and each Subsidiary’s Board of Directors (or
similar governing body) authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on the
Borrower’s and each Subsidiary’s behalf, all certified in each instance by its
Secretary or Assistant Secretary;

(g)           the Administrative Agent shall have received copies of the
certificates of good standing for the Borrower and each Subsidiary (dated no
earlier than 30 days prior to the date hereof) from the office of the secretary
of the state of its incorporation or organization and of each state in which it
is qualified to do business as a foreign corporation or organization;

(h)           the Administrative Agent shall have received a list of the
Borrower’s Authorized Representatives;

(i)            the Administrative Agent shall have received the initial fees
called for by Section 2.1 hereof;

(j)            the capital and organizational structure of the Borrower and its
Subsidiaries shall be satisfactory to the Administrative Agent, the Lenders, and
the L/C Issuer;

(k)           each Lender and the L/C Issuer shall have received such
evaluations and certifications as it may reasonably require in order to satisfy
itself as to the value of the Collateral, the financial condition of the
Borrower and its Subsidiaries, and the lack of material contingent liabilities
of the Borrower and its Subsidiaries;

(l)            the Administrative Agent shall have received a compliance
certificate confirming that (i) the Total Leverage Ratio for the twelve (12)
calendar month period ended June 30, 2007 is less than 2.00 to 1.0 and (ii) the
Adjusted EBITDA for the 12-month period ended June 30, 2007 is at least
$26,300,000, each calculated as if the indebtedness incurred on the Closing Date
were incurred on the first day of such 12-month period and on a pro forma basis
giving effect to the Acquisition of the Targets;

(m)          the initial Credit Event shall not include a Revolving Loan in
excess of $5,000,000 and the Borrower’s accounts payable are at historically
normal levels;

(n)           the Administrative Agent shall have received (i) audited financial
statements of the Borrower and Point.360 for the fiscal years ended 2004, 2005,
and 2006, and for GTN, Inc. for the fiscal years ended 2005 and 2006, (ii)
unaudited quarterly financial statements for the four quarters ended June 30,
2007, for the Borrower and the

43


--------------------------------------------------------------------------------


Targets and (iii) unaudited financial statements of the Borrower and the Targets
for the five fiscal months ended May 31, 2007, in each case, including an income
statement, a balance sheet, and a cash flow statement, and five-year projected
financial statements, and a closing balance sheet adjusted to give effect to the
initial Credit Event hereunder, and the Acquisition of the Targets, all in form
and substance reasonably acceptable to the Administrative Agent;

(o)           a certificate regarding the solvency of the Borrower and its
Subsidiaries, which includes a pro forma balance sheet and cash flow projections
and analyses for the Borrower and its Subsidiaries, on a consolidated basis,
after giving effect to the Acquisition of the Targets, executed by the chief
financial officer of the Borrower;

(p)           the Administrative Agent shall have received a fairness opinion
addressed to Point.360’s board of directors in connection with the Acquisition
of Point.360;

(q)           the Administrative Agent shall have received a certificate
executed on behalf of the Borrower by the chief executive officer, chief
financial officer or senior vice president for finance of the Borrower either
(i) attaching copies of all governmental consents, licenses, and approvals
required in connection with the execution, delivery, and performance by the
Borrower and Subsidiaries and the validity against the Borrower and Subsidiaries
of the Loan Documents to which it is a party, and such governmental consents,
licenses and approvals shall be in full force and effect, or (ii) stating that
no such governmental consents, license or approvals are required;

(r)            [Intentionally omitted];

(s)           the Administrative Agent shall have received a certified copy of
the fully executed Point.360 Merger Agreement;

(t)            the Acquisition of Point.360 has been approved by Point.360’s
board of directors and (if necessary) shareholders.  On the Closing Date, both
before and after giving effect to the Acquisition of Point.360, no injunction or
temporary restraining order which would prohibit or seek to unwind the
Acquisition of Point.360 or any component thereof, or would prohibit the making
of Loans or the issuance of Letters of Credit, or other litigation which would
reasonably be expected to have a Material Adverse Effect, shall be pending or,
to the knowledge of the Borrower, threatened;

(u)           the Administrative Agent shall have received financing statement,
tax, and judgment lien search results against the Property of the Borrower and
each Subsidiary evidencing the absence of Liens on its Property except as
permitted by Section 8.8 hereof;

(v)           the Administrative Agent shall have received pay-off and lien
release letters from secured creditors of the Borrower, each Subsidiary and
Point.360 setting forth, among other things, the total amount of indebtedness
outstanding and owing to them (or outstanding letters of credit issued for the
account of the Borrower or any Subsidiary) and containing an undertaking to
cause to be delivered to the Administrative

44


--------------------------------------------------------------------------------


Agent UCC termination statements and any other lien release instruments
necessary to release their Liens on the assets of the Borrower and each
Subsidiary, which pay-off and lien release letters shall be in form and
substance acceptable to the Administrative Agent;

(w)          the Administrative Agent shall have received the favorable written
opinion of counsel to the Borrower and each Subsidiary, in form and substance
satisfactory to the Administrative Agent; and

(x)            the Administrative Agent shall have received such other
agreements, instruments, documents, certificates, and opinions as the
Administrative Agent may reasonably request.

SECTION 8.                                                    COVENANTS.

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.13 hereof:

Section 8.1.           Maintenance of Business.  The Borrower shall, and shall
cause each Subsidiary to, preserve and maintain its existence, except as
otherwise provided in Section 8.10(c) hereof.  The Borrower shall, and shall
cause each Subsidiary to, preserve and keep in force and effect all licenses,
permits, franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect.

Section 8.2.           Maintenance of Properties.  The Borrower shall, and shall
cause each Subsidiary to, maintain, preserve, and keep its property, plant, and
equipment in good repair, working order and condition (ordinary wear and tear
excepted), and shall from time to time make all needful and proper repairs,
renewals, replacements, additions, and betterments thereto so that at all times
the efficiency thereof shall be fully preserved and maintained, except to the
extent that, in the reasonable business judgment of such Person, any such
Property is no longer necessary for the proper conduct of the business of such
Person.

Section 8.3.           Taxes and Assessments.  The Borrower shall duly pay and
discharge, and shall cause each Subsidiary to duly pay and discharge, all taxes,
rates, assessments, fees, and governmental charges upon or against it or its
Property, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and adequate reserves are provided therefor.

Section 8.4.           Insurance.  The Borrower shall insure and keep insured,
and shall cause each Subsidiary to insure and keep insured, with good and
responsible insurance companies, all insurable Property owned by it which is of
a character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and the

45


--------------------------------------------------------------------------------


Borrower shall insure, and shall cause each Subsidiary to insure, such other
hazards and risks (including, without limitation, business interruption,
employers’ and public liability risks) with good and responsible insurance
companies as and to the extent usually insured by Persons similarly situated and
conducting similar businesses.  The Borrower shall in any event maintain, and
cause each Subsidiary to maintain, insurance on the Collateral to the extent
required by the Collateral Documents.  The Borrower shall, upon the request of
the Administrative Agent, furnish to the Administrative Agent and the Lenders a
certificate setting forth in summary form the nature and extent of the insurance
maintained pursuant to this Section.

Section 8.5.           Financial Reports.  The Borrower shall, and shall cause
each Subsidiary to, maintain a standard system of accounting in accordance with
GAAP and shall furnish to the Administrative Agent, and each Lender such
information respecting the business and financial condition of the Borrower and
each Subsidiary as the Administrative Agent or such Lender may reasonably
request; and without any request, shall furnish to the Administrative Agent, and
the Lenders:

(a)           as soon as available, and in any event no later than forty-five
(45) days after the last day of each fiscal quarter of each fiscal year of the
Borrower, a copy of the consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as of the last day of such fiscal quarter and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of the Borrower and its Subsidiaries for the fiscal quarter and for the
fiscal year-to-date period then ended, each in reasonable detail showing in
comparative form the figures for the corresponding date and period in the
previous fiscal year, prepared by the Borrower in accordance with GAAP (subject
to the absence of footnote disclosures and year-end audit adjustments) and
certified to by its chief financial officer or another officer of the Borrower
acceptable to the Administrative Agent;

(b)           as soon as available, and in any event no later than ninety (90)
days after the last day of each fiscal year of the Borrower, a copy of the
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the last day of the fiscal year then ended and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied in the case of the
consolidated financial statements by an unqualified opinion of KPMG LLP or
another firm of independent public accountants of recognized national standing,
selected by the Borrower and reasonably satisfactory to the Administrative Agent
and the Required Lenders, to the effect that the consolidated financial
statements have been prepared in accordance with GAAP and present fairly in
accordance with GAAP the consolidated financial condition of the Borrower and
its Subsidiaries as of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended and that an examination
of such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances;

46


--------------------------------------------------------------------------------


(c)           within the period provided in subsection (b) above, the written
statement of the accountants who certified the audit report thereby required
that in the course of their audit they have obtained no knowledge of any Default
or Event of Default, or, if such accountants have obtained knowledge of any such
Default or Event of Default, they shall disclose in such statement the nature
and period of the existence thereof;

(d)           promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of the Borrower’s or any Subsidiary’s operations and
financial affairs given to it by its independent public accountants;

(e)           promptly after the sending or filing thereof, copies of each
financial statement, report, notice or proxy statement sent by the Borrower or
any Subsidiary to its stockholders or other equity holders, and copies of each
regular, periodic or special report, registration statement or prospectus
(including all Form 10-K, Form 10-Q and Form 8-K reports) filed by the Borrower
or any Subsidiary with any securities exchange or the Securities and Exchange
Commission or any successor agency;

(f)            promptly after receipt thereof, a copy of each audit made by any
regulatory agency of the books and records of the Borrower or any Subsidiary or
of notice of any material noncompliance with any applicable law, regulation or
guideline relating to the Borrower or any Subsidiary, or its business;

(g)           as soon as available, and in any event no later than forty-five
(45) days after the beginning of each fiscal year of the Borrower, a copy of the
Borrower’s consolidated and consolidating business plan for such fiscal year,
such business plan to show the Borrower’s projected consolidated and
consolidating revenues, expenses and balance sheet on a quarter-by-quarter
basis, such business plan to be in reasonable detail prepared by the Borrower
and in form satisfactory to the Administrative Agent and the Required Lenders
(which shall include a summary of all assumptions made in preparing such
business plan);

(h)           notice of any Change of Control;

(i)            promptly after knowledge thereof shall have come to the attention
of any responsible officer of the Borrower, written notice of (i) any threatened
or pending litigation or governmental or arbitration proceeding or labor
controversy against the Borrower or any Subsidiary or any of their Property
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect or (ii) the occurrence of any Default or Event of Default
hereunder; and

(j)            with each of the financial statements delivered pursuant to
subsections (a) and (b) above, a written certificate in the form attached hereto
as Exhibit E signed by the chief financial officer of the Borrower or another
officer of the Borrower acceptable to the Administrative Agent to the effect
that to the best of such officer’s knowledge and belief no Default or Event of
Default has occurred during the period covered by such

47


--------------------------------------------------------------------------------


statements or, if any such Default or Event of Default has occurred during such
period, setting forth a description of such Default or Event of Default and
specifying the action, if any, taken by the Borrower or any Subsidiary to remedy
the same.  Such certificate shall also set forth the calculations supporting
such statements in respect of Section 8.22 hereof.

Section 8.6.           Inspection.  The Borrower shall, and shall cause each
Subsidiary to, permit the Administrative Agent, and each Lender and each of
their duly authorized representatives and agents to visit and inspect any of its
Property, corporate books, and financial records, to examine and make copies of
its books of accounts and other financial records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers,
employees and independent public accountants (and by this provision the Borrower
hereby authorizes such accountants to discuss with the Administrative Agent, and
such Lenders, the finances and affairs of the Borrower and its Subsidiaries) at
such reasonable times and intervals during normal business hours as the
Administrative Agent or any such Lender may designate and, so long as no Default
or Event of Default exists, with reasonable prior notice to the Borrower.

Section 8.7.           Borrowings and Guaranties.  The Borrower shall not, nor
shall it permit any Subsidiary to, issue, incur, assume, create or have
outstanding any Indebtedness for Borrowed Money, or incur liabilities for
interest rate, currency, or commodity cap, collar, swap, or similar hedging
arrangements, or be or become liable as endorser, guarantor, surety or otherwise
for any debt, obligation or undertaking of any other Person, or otherwise agree
to provide funds for payment of the obligations of another, or supply funds
thereto or invest therein or otherwise assure a creditor of another against
loss, or apply for or become liable to the issuer of a letter of credit which
supports an obligation of another, or subordinate any claim or demand it may
have to the claim or demand of any other Person; provided, however, that the
foregoing shall not restrict nor operate to prevent:

(a)           the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability of the Borrower and its Subsidiaries owing to the
Administrative Agent and the Lenders (and their Affiliates);

(b)           purchase money indebtedness and Capitalized Lease Obligations of
the Borrower and its Subsidiaries in an amount not to exceed $5,000,000 in the
aggregate at any one time outstanding;

(c)           obligations of the Borrower or any Subsidiary arising out of
interest rate, foreign currency, and commodity hedging agreements entered into
with financial institutions in connection with bona fide hedging activities in
the ordinary course of business and not for speculative purposes;

(d)           endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;

48


--------------------------------------------------------------------------------


(e)           intercompany advances from time to time owing by any Guarantor to
the Borrower or another Guarantor or by the Borrower to a Guarantor in the
ordinary course of business to finance working capital needs;

(f)            indebtedness of the Borrower or any Subsidiary existing on the
Closing Date and not otherwise permitted under this Section and listed on
Schedule 8.7, and any refinancings, refundings, renewals and extensions thereof;
and

(g)           unsecured indebtedness of the Borrower and its Subsidiaries not
otherwise permitted by this Section in an amount not to exceed $5,000,000 in the
aggregate at any one time outstanding.

Section 8.8.           Liens.  The Borrower shall not, nor shall it permit any
Subsidiary to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent:

(a)           Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;

(b)           mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or
other similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;

(c)           judgment liens and judicial attachment liens not constituting an
Event of Default under Section 9.1(g) hereof and the pledge of assets for the
purpose of securing an appeal, stay or discharge in the course of any legal
proceeding, provided that the aggregate amount of such judgment liens and
attachments and liabilities of the Borrower and its Subsidiaries secured by a
pledge of assets permitted under this subsection, including interest and
penalties thereon, if any, shall not be in excess of $1,500,000 at any one time
outstanding;

(d)           Liens on equipment of the Borrower or any Subsidiary created
solely for the purpose of securing indebtedness permitted by Section 8.7(b)
hereof, representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall extend to or cover other Property of the
Borrower or such Subsidiary other than the respective Property so acquired, and
the principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon;

49


--------------------------------------------------------------------------------


(e)           any interest or title of a lessor under any operating lease;

(f)            easements, rights-of-way, restrictions, and other similar
encumbrances against real property incurred in the ordinary course of business
which, in the aggregate, are not substantial in amount and which do not
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any
Subsidiary;

(g)           Liens existing on any asset of any Person at the time such Person
becomes a Subsidiary or is merged or consolidated with or into a Subsidiary
which (i) were not created in contemplation of or in connection with such event
and (ii) do not extend to or cover any other Property or assets of the Borrower
or any Subsidiary, so long as any Indebtedness for Borrowed Money related to any
such liens is permitted under Section 8.7;

(h)           Liens not otherwise permitted by this Section and in existence on
the Closing Date and described on Schedule 8.8; and

(i)            Liens granted in favor of the Administrative Agent pursuant to
the Collateral Documents.

Section 8.9.           Investments, Acquisitions, Loans and Advances.  The
Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to
(other than for travel advances and other similar cash advances made to
employees in the ordinary course of business), any other Person, or acquire all
or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent:

(a)           investments in direct obligations of the United States of America
or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of the United States of America, provided that any
such obligations shall mature within one year of the date of issuance thereof;

(b)           investments in commercial paper rated at least P-1 by Moody’s and
at least A-1 by S&P maturing within one year of the date of issuance thereof;

(c)           investments in certificates of deposit issued by any Lender or by
any United States commercial bank having capital and surplus of not less than
$100,000,000 which have a maturity of one year or less;

(d)           investments in repurchase obligations with a term of not more than
seven (7) days for underlying securities of the types described in
subsection (a) above entered into with any bank meeting the qualifications
specified in subsection (c) above, provided all such agreements require physical
delivery of the securities securing such repurchase agreement, except those
delivered through the Federal Reserve Book Entry System;

50


--------------------------------------------------------------------------------


(e)           investments in money market funds that invest solely, and which
are restricted by their respective charters to invest solely, in investments of
the type described in the immediately preceding subsections (a), (b), (c), and
(d) above;

(f)            the Borrower’s investment existing on the date of this Agreement
in its Foreign Subsidiaries and the Borrower’s investments from time to time in
its Domestic Subsidiaries, and investments made from time to time by a Domestic
Subsidiary in one or more of its Domestic Subsidiaries;

(g)           intercompany advances made from time to time by the Borrower or a
Guarantor to another Guarantor or by a Guarantor to the Borrower in the ordinary
course of business to finance working capital needs;

(h)           Permitted Acquisitions;

(i)            the Borrower’s and Subsidiaries’ investments existing on the date
of this Agreement and listed on Schedule 8.9 hereof; and

(j)            investments in hedges, including currency and interest rate
hedges; provided such investments shall be for non-speculative purposes;

(k)           other investments, loans, and advances in addition to those
otherwise permitted by this Section in an amount not to exceed $5,000,000 in the
aggregate at any one time outstanding.

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

Section 8.10.        Mergers, Consolidations and Sales.  The Borrower shall not,
nor shall it permit any Subsidiary to, be a party to any merger or
consolidation, or sell, transfer, lease or otherwise dispose of all or any part
of its Property, including any disposition of Property as part of a sale and
leaseback transaction, or in any event sell or discount (with or without
recourse) any of its notes or accounts receivable; provided, however, that this
Section shall not apply to nor operate to prevent:

(a)           the sale or lease of inventory in the ordinary course of business;

(b)           the sale, transfer, lease or other disposition of Property of the
Borrower and its Subsidiaries to one another in the ordinary course of its
business;

(c)           the merger of any Subsidiary with and into the Borrower or any
other Subsidiary, provided that, in the case of any merger involving (i) the
Borrower, the Borrower is the corporation surviving the merger and (ii) a
Guarantor, a Guarantor or the Borrower is the surviving entity;

51


--------------------------------------------------------------------------------


(d)           the sale of delinquent notes or accounts receivable in the
ordinary course of business for purposes of collection only (and not for the
purpose of any bulk sale or securitization transaction);

(e)           the sale, transfer or other disposition of any tangible personal
property that, in the reasonable business judgment of the Borrower or its
Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business; and

(f)            the sale, transfer, lease or other disposition of Property of the
Borrower or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for the Borrower and its
Subsidiaries not more than $1,000,000 during any fiscal year of the Borrower.

Section 8.11.        Maintenance of Subsidiaries.  The Borrower shall not
assign, sell or transfer, nor shall it permit any Subsidiary to issue, assign,
sell or transfer, any shares of capital stock or other equity interests of a
Subsidiary; provided, however, that the foregoing shall not operate to prevent
(a) Liens on the capital stock or other equity interests of Subsidiaries granted
to the Administrative Agent pursuant to the Collateral Documents, (b) the
issuance, sale, and transfer to any person of any shares of capital stock of a
Subsidiary solely for the purpose of qualifying, and to the extent legally
necessary to qualify, such person as a director of such Subsidiary, and (c) any
transaction permitted by Section 8.10(c) above.

Section 8.12.        Dividends and Certain Other Restricted Payments.  The
Borrower shall not, nor shall it permit any Subsidiary to, (a) declare or pay
any dividends on or make any other distributions in respect of any class or
series of its capital stock or other equity interests (other than dividends or
distributions payable solely in its capital stock or other equity interests) or
(b) directly or indirectly purchase, redeem, or otherwise acquire or retire any
of its capital stock or other equity interests or any warrants, options, or
similar instruments to acquire the same (collectively referred to herein as
“Restricted Payments”); provided, however, that the foregoing shall not operate
to prevent (i) the making of dividends or distributions by any Subsidiary to the
Borrower; and (ii) that so long as no Default or Event of Default has occurred
and is continuing or would result therefrom, the repurchase by the Borrower of
its capital stock in an aggregate amount not to exceed $2,500,000 per fiscal
year of the Borrower.

Section 8.13.        ERISA.  The Borrower shall, and shall cause each Subsidiary
to, promptly pay and discharge all obligations and liabilities arising under
ERISA of a character which if unpaid or unperformed could reasonably be expected
to result in the imposition of a Lien against any of its Property.  The Borrower
shall, and shall cause each Subsidiary to, promptly notify the Administrative
Agent and each Lender of:  (a) the occurrence of any reportable event (as
defined in ERISA) with respect to a Plan, (b) receipt of any notice from the
PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor, (c) its intention to terminate or withdraw from any Plan, and
(d) the occurrence of any event with respect to any Plan which would result in
the incurrence by the Borrower or any Subsidiary of any material liability, fine
or penalty, or any material increase in the contingent liability of the Borrower
or any Subsidiary with respect to any post-retirement Welfare Plan benefit.

52


--------------------------------------------------------------------------------


Section 8.14.        Compliance with Laws.  (a) The Borrower shall, and shall
cause each Subsidiary to, comply in all respects with the requirements of all
federal, state, and local laws, rules, regulations, ordinances and orders
applicable to or pertaining to its Property or business operations, where any
such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property.

(b)           Without limiting the agreements set forth in Section 8.14(a)
above, the Borrower shall, and shall cause each Subsidiary to, at all times, do
the following to the extent the failure to do so, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect: 
(i) comply in all material respects with, and maintain each of the Premises in
compliance in all material respects with, all applicable Environmental Laws;
(ii) require that each tenant and subtenant, if any, of any of the Premises or
any part thereof comply in all material respects with all applicable
Environmental Laws; (iii) obtain and maintain in full force and effect all
material governmental approvals required by any applicable Environmental Law for
operations at each of the Premises; (iv) cure any material violation by it or at
any of the Premises of applicable Environmental Laws; (v) not allow the presence
or operation at any of the Premises of any (1) landfill or dump or (2) hazardous
waste management facility or solid waste disposal facility as defined pursuant
to RCRA or any comparable state law; (vi) not manufacture, use, generate,
transport, treat, store, release, dispose or handle any Hazardous Material at
any of the Premises except in the ordinary course of its business and in de
minimis amounts; (vii) within ten (10) Business Days notify the Administrative
Agent in writing of and provide any reasonably requested documents upon learning
of any of the following in connection with the Borrower or any Subsidiary or any
of the Premises: (1) any material liability for response or corrective action,
natural resource damage or other harm pursuant to CERCLA, RCRA or any comparable
state law; (2) any material Environmental Claim; (3) any material violation of
an Environmental Law or material Release, threatened Release or disposal of a
Hazardous Material; (4) any restriction on the ownership, occupancy, use or
transferability arising pursuant to any (x) Release, threatened Release or
disposal of a Hazardous Material or (y) Environmental Law; or (5) any
environmental, natural resource, health or safety condition, which could
reasonably be expected to have a Material Adverse Effect; (viii) conduct at its
expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any material Release, threatened Release or disposal of a
Hazardous Material as required by any applicable Environmental Law, (ix) abide
by and observe any restrictions on the use of the Premises imposed by any
governmental authority as set forth in a deed or other instrument affecting the
Borrower’s or any Subsidiary’s interest therein; (x) promptly provide or
otherwise make available to the Administrative Agent any reasonably requested
environmental record concerning the Premises which the Borrower or any
Subsidiary possesses or can reasonably obtain; and (xi) perform, satisfy, and
implement any operation or maintenance actions required by any governmental
authority or Environmental Law, or included in any no further action letter or
covenant not to sue issued by any governmental authority under any Environmental
Law.

Section 8.15.        Burdensome Contracts With Affiliates.  Except as set forth
on Schedule 6.14, the Borrower shall not, nor shall it permit any Subsidiary to,
enter into any contract, agreement or business arrangement with any of its
Affiliates (other than with Wholly-owned Subsidiaries) on terms and conditions
which are less favorable to the Borrower or

53


--------------------------------------------------------------------------------


such Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other.

Section 8.16.        No Changes in Fiscal Year.  The fiscal year of the Borrower
and its Subsidiaries ends on December 31 of each year; and the Borrower shall
not, nor shall it permit any Subsidiary to, change its fiscal year from its
present basis.

Section 8.17.        Formation of Subsidiaries.  (i)  Promptly upon the
formation or acquisition of any Domestic Subsidiary, the Borrower shall provide
the Administrative Agent and the Lenders notice thereof and timely comply with
the requirements of Section 4 hereof (at which time Schedule 6.2 shall be deemed
amended to include reference to such Subsidiary).  Except for Foreign
Subsidiaries existing on the Closing Date and identified on Schedule 6.2 hereof,
the Borrower shall not, nor shall it permit any Subsidiary to, form or acquire
any Foreign Subsidiary.

(ii)  In the event that Acquisition Corp. V has any assets or transacts business
(other than in connection with merger with and into GTN, with GTN being the
surviving corporation), Acquisition Corp. V shall timely comply with the
requirements of Section 4 hereof.

Section 8.18.        Change in the Nature of Business.  The Borrower shall not,
nor shall it permit any Subsidiary to, engage in any business or activity if as
a result the general nature of the business of the Borrower or any Subsidiary
would be changed in any material respect from the general nature of the business
engaged in by it as of the Closing Date.

Section 8.19.        Use of Proceeds.  The Borrower shall use the credit
extended under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.

Section 8.20.        No Restrictions.  Except as provided herein, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of the Borrower or any
Subsidiary to:  (a) pay dividends or make any other distribution on any
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary, (b) pay any indebtedness owed to the Borrower or any other
Subsidiary, (c) make loans or advances to the Borrower or any other Subsidiary,
(d) transfer any of its Property to the Borrower or any other Subsidiary, or
(e) guarantee the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability and/or grant Liens on its assets to the Administrative Agent
as required by the Loan Documents.

Section 8.21.        Subordinated Debt.  The Borrower shall not, nor shall it
permit any Subsidiary to, (a) amend or modify any of the terms or conditions
relating to Subordinated Debt, (b) make any voluntary prepayment of Subordinated
Debt or effect any voluntary redemption thereof, or (c) make any payment on
account of Subordinated Debt which is prohibited under the terms of any
instrument or agreement subordinating the same to the Obligations. 
Notwithstanding the foregoing, the Borrower may agree to a decrease in the
interest rate applicable thereto or to a deferral of repayment of any of the
principal of or interest on the Subordinated Debt beyond the current due dates
therefor.

54


--------------------------------------------------------------------------------


Section 8.22.        Financial Covenants.  (a) Total Leverage Ratio.  As of the
last day of each fiscal quarter of the Borrower ending during the relevant
period set forth below, the Borrower shall not permit the Total Leverage Ratio
to be greater than the corresponding ratio set forth opposite such period:

Fiscal Quarter 
ending on or about

 

Total Leverage Ratio 
shall not be greater than:

 

 

 

 

 

09/30/07 through 09/30/09

 

2.50 to 1.0

 

 

 

 

 

12/31/09 and at all times thereafter

 

2.25 to 1.0

 




(b)           Fixed Charge Coverage Ratio.  As of the last day of each fiscal
quarter of the Borrower, the Borrower shall maintain a Fixed Charge Coverage
Ratio of not less than 1.50 to 1.00.

(c)           Net Worth.  The Borrower shall at all times maintain Net Worth of
the Borrower and its Subsidiaries determined on a consolidated basis in an
amount not less than (i) $140,000,000 plus (ii) 50% of Net Income for each
fiscal quarter of the Borrower ending on June 30, 2007 and thereafter for which
such Net Income is a positive amount (i.e., there shall be no reduction to the
minimum amount of Net Worth required to be maintained hereunder for any fiscal
quarter in which Net Income is less than zero), plus (iii) 50% of the aggregate
increases in shareholder equity by the Borrower and its Subsidiaries in
connection with the issuance of any equity securities of the Borrower or any of
its Subsidiaries (including the conversion of any Indebtedness for Borrowed
Money into equity securities of the Borrower)

Section 8.23.        Hedging Facilities.  Unless the Administrative Agent
otherwise consents in its sole discretion, not than ninety (90) days after the
Closing Date, the Borrower shall enter into and maintain in full force and
effect one or more hedging agreements in such amounts and on such terms as shall
result in effectively limiting the cost to the Borrower of changes in LIBOR with
respect to an aggregate notional principal amount not less than 50% of the
aggregate principal amount of the Term Loans outstanding on the Closing Date for
a period of at least three (3) years beginning on the Closing Date.  The
Borrower will not and will not permit any of its Subsidiaries to, incur any
Hedging Liabilities except for purposes of hedging and not for speculative
purposes.

Section 8.24.        Post-Closing Covenants.  (i)  Not later than three (3)
Business Day after the Closing Date (or such later date as the Administrative
Agent approves in its sole discretion), the Borrower shall deliver to the
Administrative Agent a Certificate of Merger issued by the Secretary of State of
the State of Delaware and the Secretary of State of the State of California
evidencing the merger of Point.360 with and into the Borrower, with the Borrower
being the surviving corporation.

(ii)  Not later than sixty (60) days after the Closing Date (or such later date
as the Administrative Agent approves in its sole discretion), the Borrower shall
deliver to the Administrative Agent an amendment to the UCC financing statement
filed against the Borrower,

55


--------------------------------------------------------------------------------


as debtor, and Key Bank Financing, Inc., as secured party, amending the
collateral description in such UCC financing statement.  The amendment to such
UCC financing statement shall be in form and substance acceptable to the
Administrative Agent.

SECTION 9.                                   EVENTS OF DEFAULT AND REMEDIES.

Section 9.1.           Events of Default.  Any one or more of the following
shall constitute an “Event of Default” hereunder:

(a)           default in the payment when due of all or any part of the
principal of any Loan (whether at the stated maturity thereof or at any other
time provided for in this Agreement) or of any Reimbursement Obligation, or
default for a period of five (5) Business Days in the payment when due of any
fee or other Obligation payable hereunder or under any other Loan Document;

(b)           default in the observance or performance of any covenant set forth
in Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.21, 8.22, 8.23 or 8.24
hereof or of any provision in any Loan Document dealing with the use,
disposition or remittance of the proceeds of Collateral or requiring the
maintenance of insurance thereon;

(c)           default in the observance or performance of any other provision
hereof or of any other Loan Document which is not remedied within thirty (30)
days after the earlier of (i) the date on which such failure shall first become
known to any officer of the Borrower or (ii) written notice thereof is given to
the Borrower by the Administrative Agent;

(d)           any representation or warranty made herein or in any other Loan
Document or in any certificate furnished to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect as of the
date of the issuance or making or deemed making thereof;

(e)           any event occurs or condition exists (other than those described
in subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any of the Collateral Documents shall for any reason
fail to create a valid and perfected first priority Lien in favor of the
Administrative Agent in any Collateral purported to be covered thereby except as
expressly permitted by the terms thereof, or any Subsidiary takes any action for
the purpose of terminating, repudiating or rescinding any Loan Document executed
by it or any of its obligations thereunder;

(f)            default shall occur under any Indebtedness for Borrowed Money
issued, assumed or guaranteed by the Borrower or any Subsidiary aggregating in
excess of $1,000,000, or under any indenture, agreement or other instrument
under which the same may be issued, and such default shall continue for a period
of time sufficient to permit the

56


--------------------------------------------------------------------------------


acceleration of the maturity of any such Indebtedness for Borrowed Money
(whether or not such maturity is in fact accelerated), or any such Indebtedness
for Borrowed Money shall not be paid when due (whether by demand, lapse of time,
acceleration or otherwise);

(g)           any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $1,500,000 (except to the extent fully covered by
insurance pursuant to which the insurer has accepted liability therefor in
writing), and which remains undischarged, unvacated, unbonded or unstayed for a
period of thirty (30) days;

(h)           the Borrower or any Subsidiary, or any member of its Controlled
Group, shall fail to pay when due an amount or amounts aggregating in excess of
$1,000,000 which it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA; or notice of intent to terminate a Plan or Plans having
aggregate Unfunded Vested Liabilities in excess of $1,000,000 (collectively, a
“Material Plan”) shall be filed under Title IV of ERISA by the Borrower or any
Subsidiary, or any other member of its Controlled Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Borrower or any Subsidiary, or any member of
its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within thirty (30) Days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated;

(i)            any Change of Control shall occur;

(j)            the Borrower or any Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate action in furtherance of any matter described in parts (i) through (v)
above, or (vii) fail to contest in good faith any appointment or proceeding
described in Section 9.1(k) hereof; or

(k)           a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any Subsidiary, or any
substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against the

57


--------------------------------------------------------------------------------


Borrower or any Subsidiary, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of sixty (60) days.

Section 9.2.           Non-Bankruptcy Defaults.  When any Event of Default
(other than those described in subsection (j) or (k) of Section 9.1 hereof with
respect to the Borrower) has occurred and is continuing, the Administrative
Agent shall, by written notice to the Borrower: (a) if so directed by the
Required Lenders, terminate the remaining Commitments and all other obligations
of the Lenders hereunder on the date stated in such notice (which may be the
date thereof); (b) if so directed by the Required Lenders, declare the principal
of and the accrued interest on all outstanding Loans to be forthwith due and
payable and thereupon all outstanding Loans, including both principal and
interest thereon, shall be and become immediately due and payable together with
all other amounts payable under the Loan Documents without further demand,
presentment, protest or notice of any kind; and (c) if so directed by the
Required Lenders, demand that the Borrower immediately pay to the Administrative
Agent the full amount then available for drawing under each or any Letter of
Credit, and the Borrower agrees to immediately make such payment and
acknowledges and agrees that the Lenders would not have an adequate remedy at
law for failure by the Borrower to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of
Credit.  The Administrative Agent, after giving notice to the Borrower pursuant
to Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

Section 9.3.           Bankruptcy Defaults.  When any Event of Default described
in subsections (j) or (k) of Section 9.1 hereof with respect to the Borrower has
occurred and is continuing, then all outstanding Loans shall immediately become
due and payable together with all other amounts payable under the Loan Documents
without presentment, demand, protest or notice of any kind, the obligation of
the Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate and the Borrower shall immediately pay to the
Administrative Agent the full amount then available for drawing under all
outstanding Letters of Credit, the Borrower acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.

Section 9.4.           Collateral for Undrawn Letters of Credit.  (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 1.9(b) or under Section 9.2 or 9.3
above, the Borrower shall forthwith pay the amount required to be so prepaid, to
be held by the Administrative Agent as provided in subsection (b) below.

(b)           All amounts prepaid pursuant to subsection (a) above shall be held
by the Administrative Agent in one or more separate collateral accounts (each
such account, and the credit balances, properties, and any investments from time
to time held therein, and any

58


--------------------------------------------------------------------------------


substitutions for such account, any certificate of deposit or other instrument
evidencing any of the foregoing and all proceeds of and earnings on any of the
foregoing being collectively called the “Collateral Account”) as security for,
and for application by the Administrative Agent (to the extent available) to,
the reimbursement of any payment under any Letter of Credit then or thereafter
made by the L/C Issuer, and to the payment of the unpaid balance of all other
Obligations (and to all Hedging Liability and Funds Transfer and Deposit Account
Liability).  The Collateral Account shall be held in the name of and subject to
the exclusive dominion and control of the Administrative Agent for the benefit
of the Administrative Agent, the Lenders, and the L/C Issuer.  If and when
requested by the Borrower, the Administrative Agent shall invest funds held in
the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts due and owing
from the Borrower to the L/C Issuer, the Administrative Agent or the Lenders;
provided, however, that (i) if the Borrower shall have made payment of all
obligations referred to in subsection (a) above required under Section 1.9(b)
hereof, at the request of the Borrower the Administrative Agent shall release to
the Borrower amounts held in the Collateral Account so long as at the time of
the release and after giving effect thereto no Default or Event of Default
exists, and (ii) if the Borrower shall have made payment of all obligations
referred to in subsection (a) above required under Section 9.2 or 9.3 hereof, so
long as no Letters of Credit, Commitments, Loans or other Obligations, Hedging
Liability, or Funds Transfer and Deposit Account Liability remain outstanding,
at the request of the Borrower the Administrative Agent shall release to the
Borrower any remaining amounts held in the Collateral Account.

Section 9.5.           Notice of Default.  The Administrative Agent shall give
notice to the Borrower under Section 9.1(c) hereof promptly upon being requested
to do so by any Lender and shall thereupon notify all the Lenders thereof.

SECTION 10.                             CHANGE IN CIRCUMSTANCES.

Section 10.1.        Change of Law.  Notwithstanding any other provisions of
this Agreement or any other Loan Document, if at any time any change in
applicable law or regulation or in the interpretation thereof makes it unlawful
for any Lender to make or continue to maintain any Eurodollar Loans or to
perform its obligations as contemplated hereby, such Lender shall promptly give
notice thereof to the Borrower and such Lender’s obligations to make or maintain
Eurodollar Loans under this Agreement shall be suspended until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans.  The Borrower
shall prepay on demand the outstanding principal amount of any such affected
Eurodollar Loans, together with all interest accrued thereon and all other
amounts then due and payable to such Lender under this Agreement; provided,
however, subject to all of the terms and conditions of this Agreement, the
Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.

59


--------------------------------------------------------------------------------


Section 10.2.        Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR.  If on or prior to the first day of any Interest Period
for any Borrowing of Eurodollar Loans:

(a)           the Administrative Agent determines that deposits in U.S. Dollars
(in the applicable amounts) are not being offered to it in the interbank
eurodollar market for such Interest Period, or that by reason of circumstances
affecting the interbank eurodollar market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR, or

(b)           the Required Lenders advise the Administrative Agent that (i)
LIBOR as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of funding their Eurodollar Loans for such
Interest Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

Section 10.3.        Increased Cost and Reduced Return.  (a) If, on or after the
date hereof, the adoption of any applicable law, rule or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) or the L/C Issuer with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

(i)            shall subject any Lender (or its Lending Office) or the
L/C Issuer to any tax, duty or other charge with respect to its Eurodollar
Loans, its Notes, its Letter(s) of Credit, or its participation in any thereof,
any Reimbursement Obligations owed to it or its obligation to make Eurodollar
Loans, issue a Letter of Credit, or to participate therein, or shall change the
basis of taxation of payments to any Lender (or its Lending Office) or the
L/C Issuer of the principal of or interest on its Eurodollar Loans, Letter(s) of
Credit, or participations therein or any other amounts due under this Agreement
or any other Loan Document in respect of its Eurodollar Loans, Letter(s) of
Credit, any participation therein, any Reimbursement Obligations owed to it, or
its obligation to make Eurodollar Loans, or issue a Letter of Credit, or acquire
participations therein (except for changes in the rate of tax on the overall net
income of such Lender or its Lending Office or the L/C Issuer imposed by the
jurisdiction in which such Lender’s or the L/C Issuer’s principal executive
office or Lending Office is located); or

(ii)           shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Eurodollar Loans any such requirement included in
an applicable Eurodollar Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended by,

60


--------------------------------------------------------------------------------


any Lender (or its Lending Office) or the L/C Issuer or shall impose on any
Lender (or its Lending Office) or the L/C Issuer or on the interbank market any
other condition affecting its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligation owed
to it, or its obligation to make Eurodollar Loans, or to issue a Letter of
Credit, or to participate therein;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or L/C Issuer to be material, then, within fifteen (15) days after demand by
such Lender or L/C Issuer (with a copy to the Administrative Agent), the
Borrower shall be obligated to pay to such Lender or L/C Issuer such additional
amount or amounts as will compensate such Lender or L/C Issuer for such
increased cost or reduction.

(b)           If, after the date hereof, any Lender, the L/ C Issuer, or the
Administrative Agent shall have determined that the adoption of any applicable
law, rule or regulation regarding capital adequacy, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Lending Office) or
the L/C Issuer or any corporation controlling such Lender or L/C Issuer with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has had the
effect of reducing the rate of return on such Lender’s or L/C Issuer ‘s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or L/C Issuer or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or L/C Issuer ‘s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender or L/C Issuer to be
material, then from time to time, within fifteen (15) days after demand by such
Lender or L/C Issuer (with a copy to the Administrative Agent), the Borrower
shall pay to such Lender or L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or L/C Issuer for such reduction.

(c)           A certificate of a Lender or L/C Issuer claiming compensation
under this Section 10.3 and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive if reasonably determined.  In
determining such amount, such Lender or L/C Issuer may use any reasonable
averaging and attribution methods.

Section 10.4.        Lending Offices.  Each Lender may, at its option, elect to
make its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent.  To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 10.3 hereof or to avoid the

61


--------------------------------------------------------------------------------


unavailability of Eurodollar Loans under Section 10.2 hereof, so long as such
designation is not otherwise disadvantageous to the Lender.

Section 10.5.        Discretion of Lender as to Manner of Funding. 
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as if each Lender had actually funded and maintained each Eurodollar Loan
through the purchase of deposits in the interbank eurodollar market having a
maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.

SECTION 11.                             THE ADMINISTRATIVE AGENT.

Section 11.1.        Appointment and Authorization of Administrative Agent. 
Each Lender and the L/C Issuer hereby appoints Bank of Montreal as the
Administrative Agent under the Loan Documents and hereby authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto.  The Lenders and L/C Issuer expressly agree that
the Administrative Agent is not acting as a fiduciary of the Lenders or the
L/C Issuer in respect of the Loan Documents, the Borrower or otherwise, and
nothing herein or in any of the other Loan Documents shall result in any duties
or obligations on the Administrative Agent or any of the Lenders or L/C Issuer
except as expressly set forth herein.

Section 11.2.        Administrative Agent and its Affiliates.  The
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise or refrain
from exercising such rights and power as though it were not the Administrative
Agent, and the Administrative Agent and its affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Affiliate of the Borrower as if it were not the Administrative Agent under
the Loan Documents.  The term “Lender” as used herein and in all other Loan
Documents, unless the context otherwise clearly requires, includes the
Administrative Agent in its individual capacity as a Lender.  References in
Section 1 hereof to the Administrative Agent’s Loans, or to the amount owing to
the Administrative Agent for which an interest rate is being determined, refer
to the Administrative Agent in its individual capacity as a Lender.

Section 11.3.        Action by Administrative Agent.  If the Administrative
Agent receives from the Borrower a written notice of an Event of Default
pursuant to Section 8.5 hereof, the Administrative Agent shall promptly give
each of the Lenders and L/C Issuer written notice thereof.  The obligations of
the Administrative Agent under the Loan Documents are only those expressly set
forth therein.  Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to take any action hereunder with
respect to any Default or Event of Default, except as expressly provided in
Sections 9.2 and 9.5.  Upon the occurrence of an Event of Default, the
Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Required Lenders.  Unless and until the Required Lenders give such direction,
the Administrative Agent may (but shall not

62


--------------------------------------------------------------------------------


be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of all the Lenders and L/C Issuer.  In no
event, however, shall the Administrative Agent be required to take any action in
violation of applicable law or of any provision of any Loan Document, and the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Loan Document unless it first
receives any further assurances of its indemnification from the Lenders that it
may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action.
 The Administrative Agent shall be entitled to assume that no Default or Event
of Default exists unless notified in writing to the contrary by a Lender, the
L/C Issuer, or the Borrower.  In all cases in which the Loan Documents do not
require the Administrative Agent to take specific action, the Administrative
Agent shall be fully justified in using its discretion in failing to take or in
taking any action thereunder.  Any instructions of the Required Lenders, or of
any other group of Lenders called for under the specific provisions of the Loan
Documents, shall be binding upon all the Lenders and the holders of the
Obligations.

Section 11.4.        Consultation with Experts.  The Administrative Agent may
consult with legal counsel, independent public accountants, and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

Section 11.5.        Liability of Administrative Agent; Credit Decision. 
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or not taken by it in connection
with the Loan Documents:  (i) with the consent or at the request of the Required
Lenders or (ii) in the absence of its own gross negligence or willful
misconduct.  Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify:  (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Borrower or any Subsidiary contained herein or in any other
Loan Document; (iii) the satisfaction of any condition specified in Section 7
hereof, except receipt of items required to be delivered to the Administrative
Agent; or (iv) the validity, effectiveness, genuineness, enforceability,
perfection, value, worth or collectibility hereof or of any other Loan Document
or of any other documents or writing furnished in connection with any Loan
Document or of any Collateral; and the Administrative Agent makes no
representation of any kind or character with respect to any such matter
mentioned in this sentence.  The Administrative Agent may execute any of its
duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, the L/C Issuer,
the Borrower, or any other Person for the default or misconduct of any such
agents or attorneys-in-fact selected with reasonable care.  The Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, other document or statement (whether written or oral)
believed by it to be genuine or to be sent by the proper party or parties.  In
particular and without limiting any of the foregoing, the Administrative Agent
shall have no responsibility for confirming the accuracy of any compliance
certificate or other document or instrument received by it under the Loan
Documents.  The Administrative Agent may treat the payee of any Obligation as
the holder thereof until written notice of transfer shall have been filed

63


--------------------------------------------------------------------------------


with the Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent.  Each Lender and L/C Issuer acknowledges that it has
independently and without reliance on the Administrative Agent or any other
Lender or L/C Issuer, and based upon such information, investigations and
inquiries as it deems appropriate, made its own credit analysis and decision to
extend credit to the Borrower in the manner set forth in the Loan Documents.  It
shall be the responsibility of each Lender and L/C Issuer to keep itself
informed as to the creditworthiness of the Borrower and its Subsidiaries, and
the Administrative Agent shall have no liability to any Lender or L/C Issuer
with respect thereto.

Section 11.6.        Indemnity.  The Lenders shall ratably, in accordance with
their respective Percentages, indemnify and hold the Administrative Agent, and
its directors, officers, employees, agents, and representatives harmless from
and against any liabilities, losses, costs or expenses suffered or incurred by
it under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified.  The obligations of the
Lenders under this Section shall survive termination of this Agreement.  The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.

Section 11.7.        Resignation of Administrative Agent and Successor
Administrative Agent.  The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders, the L/C Issuer, and the Borrower.  Upon
any such resignation of the Administrative Agent, the Required Lenders shall
have the right to appoint a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank,
or an Affiliate of a commercial bank, having an office in the United States of
America and having a combined capital and surplus of at least $200,000,000. 
Upon the acceptance of its appointment as the Administrative Agent hereunder,
such successor Administrative Agent shall thereupon succeed to and become vested
with all the rights and duties of the retiring Administrative Agent under the
Loan Documents, and the retiring Administrative Agent shall be discharged from
its duties and obligations thereunder.  After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 11 and all protective provisions of the other Loan Documents shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor.  If the
Administrative Agent resigns and no successor is appointed, the rights and
obligations of such Administrative Agent shall be automatically assumed by the
Required Lenders and (i) the Borrower shall be directed to make all payments due
each Lender and L/C Issuer hereunder directly to such Lender or L/C Issuer and
(ii) the Administrative Agent’s

64


--------------------------------------------------------------------------------


rights in the Collateral Documents shall be assigned without representation,
recourse or warranty to the Lenders and L/C Issuer as their interests may
appear.

Section 11.8.        L/C Issuer and Swing Line Lender.  The L/C Issuer shall act
on behalf of the Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and the Swing Line Lender shall act on
behalf of the Lenders with respect to the Swing Loans made hereunder.  The
L/C Issuer and the Swing Line Lender shall each have all of the benefits and
immunities (i) provided to the Administrative Agent in this Section 11 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit or by the Swing Line Lender in
connection with Swing Loans made or to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 11, included the L/C Issuer and
the Swing Line Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer or Swing
Line Lender, as applicable.

Section 11.9.        Hedging Liability and Funds Transfer and Deposit Account
Liability Arrangements.  By virtue of a Lender’s execution of this Agreement or
an assignment agreement pursuant to Section 13.12 hereof, as the case may be,
any Affiliate of such Lender with whom the Borrower or any Subsidiary has
entered into an agreement creating Hedging Liability or Funds Transfer and
Deposit Account Liability shall be deemed a Lender party hereto for purposes of
any reference in a Loan Document to the parties for whom the Administrative
Agent is acting, it being understood and agreed that the rights and benefits of
such Affiliate under the Loan Documents consist exclusively of such Affiliate’s
right to share in payments and collections out of the Collateral and the
Guaranties as more fully set forth in Section 3.1 hereof.  In connection with
any such distribution of payments and collections, or any request for the
release of the Guaranties and the Administrative Agent’s Liens in connection
with the termination of the Commitments and the payment in full of the
Obligations, the Administrative Agent shall be entitled to assume no amounts are
due to any Lender or its Affiliate with respect to Hedging Liability or Funds
Transfer and Deposit Account Liability unless such Lender has notified the
Administrative Agent in writing of the amount of any such liability owed to it
or its Affiliate prior to such distribution or payment or release of Guaranties
and Liens.

Section 11.10.      Designation of Additional Agents.  The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or more of the Lenders (and/or its or their Affiliates)
as “syndication agents,” “documentation agents,” “book runners,” “lead
arrangers,” “arrangers,” or other designations for purposes hereto, but such
designation shall have no substantive effect, and such Lenders and their
Affiliates shall have no additional powers, duties or responsibilities as a
result thereof.

Section 11.11.      Authorization to Release or Subordinate or Limit Liens.  The
Administrative Agent is hereby irrevocably authorized by each of the Lenders and
the L/C Issuer to (a) release any Lien covering any Collateral that is sold,
transferred, or otherwise disposed of in accordance with the terms and
conditions of this Agreement and the relevant Collateral Documents (including a
sale, transfer, or disposition permitted by the terms of Section 8.10 hereof or
which has otherwise been consented to in accordance with Section 13.13 hereof),
(b) release or subordinate any Lien on Collateral consisting of goods financed
with purchase

65


--------------------------------------------------------------------------------


money indebtedness or under a Capital Lease to the extent such purchase money
indebtedness or Capitalized Lease Obligation, and the Lien securing the same,
are permitted by Sections 8.7(b) and 8.8(d) hereof, (c) reduce or limit the
amount of the indebtedness secured by any particular item of Collateral to an
amount not less than the estimated value thereof to the extent necessary to
reduce mortgage registry, filing and similar tax, and (d) release Liens on the
Collateral following termination or expiration of the Commitments and payment in
full in cash of the Obligations and, if then due, Hedging Liability and Funds
Transfer and Deposit Account Liability.

Section 11.12.      Authorization to Enter into, and Enforcement of, the
Collateral Documents.  The Administrative Agent is hereby irrevocably authorized
by each of the Lenders and the L/C Issuer to execute and deliver the Collateral
Documents on behalf of each of the Lenders and their Affiliates and the
L/C Issuer and to take such action and exercise such powers under the Collateral
Documents as the Administrative Agent considers appropriate, provided the
Administrative Agent shall not amend the Collateral Documents unless such
amendment is agreed to in writing by the Required Lenders.  Each Lender and
L/C Issuer acknowledges and agrees that it will be bound by the terms and
conditions of the Collateral Documents upon the execution and delivery thereof
by the Administrative Agent.  Except as otherwise specifically provided for
herein, no Lender (or its Affiliates) or L/C Issuer, other than the
Administrative Agent, shall have the right to institute any suit, action or
proceeding in equity or at law for the foreclosure or other realization upon any
Collateral or for the execution of any trust or power in respect of the
Collateral or for the appointment of a receiver or for the enforcement of any
other remedy under the Collateral Documents; it being understood and intended
that no one or more of the Lenders (or their Affiliates) or L/C Issuer shall
have any right in any manner whatsoever to affect, disturb or prejudice the Lien
of the Administrative Agent (or any security trustee therefor) under the
Collateral Documents by its or their action or to enforce any right thereunder,
and that all proceedings at law or in equity shall be instituted, had, and
maintained by the Administrative Agent (or its security trustee) in the manner
provided for in the relevant Collateral Documents for the benefit of the
Lenders, the L/C Issuer, and their Affiliates.

SECTION 12.                             THE GUARANTEES.

Section 12.1.        The Guarantees.  To induce the Lenders and L/C Issuer to
provide the credits described herein and in consideration of benefits expected
to accrue to the Borrower by reason of the Commitments and for other good and
valuable consideration, receipt of which is hereby acknowledged, each Subsidiary
party hereto (including any Subsidiary executing an Additional Guarantor
Supplement in the form attached hereto as Exhibit F or such other form
acceptable to the Administrative Agent) hereby unconditionally and irrevocably
guarantees jointly and severally to the Administrative Agent, the Lenders, and
the L/C Issuer and their Affiliates, the due and punctual payment of all present
and future Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability, including, but not limited to, the due and punctual payment
of principal of and interest on the Loans, the Reimbursement Obligations, and
the due and punctual payment of all other Obligations now or hereafter owed by
the Borrower under the Loan Documents and the due and punctual payment of all
Hedging Liability and Funds Transfer and Deposit Account Liability, in each case
as and when the same shall become due and payable, whether at stated maturity,
by acceleration, or otherwise, according to the terms hereof

66


--------------------------------------------------------------------------------


and thereof (including all interest, costs, fees, and charges after the entry of
an order for relief against the Borrower or such other obligor in a case under
the United States Bankruptcy Code or any similar proceeding, whether or not such
interest, costs, fees and charges would be an allowed claim against the Borrower
or any such obligor in any such proceeding).  In case of failure by the Borrower
or other obligor punctually to pay any Obligations, Hedging Liability, or Funds
Transfer and Deposit Account Liability guaranteed hereby, each Guarantor hereby
unconditionally agrees to make such payment or to cause such payment to be made
punctually as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, and as if such payment were made by the
Borrower or such obligor.

Section 12.2.        Guarantee Unconditional.  The obligations of each Guarantor
under this Section 12 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a)           any extension, renewal, settlement, compromise, waiver, or release
in respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

(b)           any modification or amendment of or supplement to this Agreement
or any other Loan Document or any agreement relating to Hedging Liability or
Funds Transfer and Deposit Account Liability;

(c)           any change in the corporate existence, structure, or ownership of,
or any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, the Borrower or other obligor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
the Borrower or other obligor or of any other guarantor contained in any Loan
Document;

(d)           the existence of any claim, set-off, or other rights which the
Borrower or other obligor or any other guarantor may have at any time against
the Administrative Agent, any Lender, the L/C Issuer or any other Person,
whether or not arising in connection herewith;

(e)           any failure to assert, or any assertion of, any claim or demand or
any exercise of, or failure to exercise, any rights or remedies against the
Borrower or other obligor, any other guarantor, or any other Person or Property;

(f)            any application of any sums by whomsoever paid or howsoever
realized to any obligation of the Borrower or other obligor, regardless of what
obligations of the Borrower or other obligor remain unpaid;

(g)           any invalidity or unenforceability relating to or against the
Borrower or other obligor or any other guarantor for any reason of this
Agreement or of any other Loan Document or any agreement relating to Hedging
Liability or Funds Transfer and Deposit Account Liability or any provision of
applicable law or regulation purporting to prohibit the payment by the Borrower
or other obligor or any other guarantor of the

67


--------------------------------------------------------------------------------


principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable under the Loan Documents or any agreement relating to
Hedging Liability or Funds Transfer and Deposit Account Liability; or

(h)           any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, the L/C Issuer, or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the obligations of any
Guarantor under this Section 12.

Section 12.3.        Discharge Only upon Payment in Full; Reinstatement in
Certain Circumstances.  Each Guarantor’s obligations under this Section 12 shall
remain in full force and effect until the Commitments are terminated, all
Letters of Credit have expired, and the principal of and interest on the Loans
and all other amounts payable by the Borrower and the Guarantors under this
Agreement and all other Loan Documents and, if then outstanding and unpaid, all
Hedging Liability and Funds Transfer and Deposit Account Liability shall have
been paid in full.  If at any time any payment of the principal of or interest
on any Loan or any Reimbursement Obligation or any other amount payable by the
Borrower or other obligor or any Guarantor under the Loan Documents or any
agreement relating to Hedging Liability or Funds Transfer and Deposit Account
Liability is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy, or reorganization of the Borrower or other obligor or of
any guarantor, or otherwise, each Guarantor’s obligations under this Section 12
with respect to such payment shall be reinstated at such time as though such
payment had become due but had not been made at such time.

Section 12.4.        Subrogation.  Each Guarantor agrees it will not exercise
any rights which it may acquire by way of subrogation by any payment made
hereunder, or otherwise, until all the Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability shall have been paid in full subsequent
to the termination of all the Commitments and expiration of all Letters of
Credit.  If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability and all other amounts payable by the Borrower hereunder and the other
Loan Documents and (y) the termination of the Commitments and expiration of all
Letters of Credit, such amount shall be held in trust for the benefit of the
Administrative Agent, the Lenders, and the L/C Issuer (and their Affiliates) and
shall forthwith be paid to the Administrative Agent for the benefit of the
Lenders and L/C Issuer (and their Affiliates) or be credited and applied upon
the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability, whether matured or unmatured, in accordance with the terms of this
Agreement.

Section 12.5.        Waivers.  Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest, and any notice not provided for herein, as
well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, the L/C Issuer, or any other Person against
the Borrower or other obligor, another guarantor, or any other Person.

Section 12.6.        Limit on Recovery.  Notwithstanding any other provision
hereof, the right of recovery against each Guarantor under this Section 12 shall
not exceed $1.00 less than the lowest

68


--------------------------------------------------------------------------------


amount which would render such Guarantor’s obligations under this Section 12
void or avoidable under applicable law, including, without limitation,
fraudulent conveyance law.

Section 12.7.        Stay of Acceleration.  If acceleration of the time for
payment of any amount payable by the Borrower or other obligor under this
Agreement or any other Loan Document, or under any agreement relating to Hedging
Liability or Funds Transfer and Deposit Account Liability, is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower or such obligor, all
such amounts otherwise subject to acceleration under the terms of this Agreement
or the other Loan Documents, or under any agreement relating to Hedging
Liability or Funds Transfer and Deposit Account Liability, shall nonetheless be
payable by the Guarantors hereunder forthwith on demand by the Administrative
Agent made at the request of the Required Lenders.

Section 12.8.        Benefit to Guarantors.  The Borrower and the Guarantors are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower has a direct impact on the
success of each Guarantor.  Each Guarantor will derive substantial direct and
indirect benefit from the extensions of credit hereunder.

Section 12.9.        Guarantor Covenants.  Each Guarantor shall take such action
as the Borrower is required by this Agreement to cause such Guarantor to take,
and shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

SECTION 13.                             MISCELLANEOUS.

Section 13.1.        Withholding Taxes.  (a) Payments Free of Withholding. 
Except as otherwise required by law and subject to Section 13.1(b) hereof, each
payment by the Borrower and the Guarantors under this Agreement or the other
Loan Documents shall be made without withholding for or on account of any
present or future taxes (other than overall net income taxes on the recipient)
imposed by or within the jurisdiction in which the Borrower or such Guarantor is
domiciled, any jurisdiction from which the Borrower or such Guarantor makes any
payment, or (in each case) any political subdivision or taxing authority thereof
or therein.  If any such withholding is so required, the Borrower or such
Guarantor shall make the withholding, pay the amount withheld to the appropriate
governmental authority before penalties attach thereto or interest accrues
thereon, and forthwith pay such additional amount as may be necessary to ensure
that the net amount actually received by each Lender, the L/C Issuer, and the
Administrative Agent free and clear of such taxes (including such taxes on such
additional amount) is equal to the amount which that Lender, L/C Issuer, or the
Administrative Agent (as the case may be) would have received had such
withholding not been made.  If the Administrative Agent, the L/C Issuer, or any
Lender pays any amount in respect of any such taxes, penalties or interest, the
Borrower or such Guarantor shall reimburse the Administrative Agent, the
L/C Issuer or such Lender for that payment on demand in the currency in which
such payment was made.  If the Borrower or such Guarantor pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Lender, the L/C Issuer or
Administrative Agent on whose account such withholding was made (with a copy to
the

69


--------------------------------------------------------------------------------


Administrative Agent if not the recipient of the original) on or before the
thirtieth (30th) day after payment.

(b)           U.S. Withholding Tax Exemptions.  Each Lender or L/C Issuer that
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall submit to the Borrower and the Administrative Agent on or before
the date the initial Credit Event is made hereunder or, if later, the date such
financial institution becomes a Lender or L/C Issuer hereunder, two (2) duly
completed and signed copies of (i) either Form W-8 BEN (relating to such Lender
or L/C Issuer and entitling it to a complete exemption from withholding under
the Code on all amounts to be received by such Lender or L/C Issuer, including
fees, pursuant to the Loan Documents and the Obligations) or Form W-8 ECI
(relating to all amounts to be received by such Lender or L/C Issuer, including
fees, pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W-8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code).  Thereafter and from time to time, each Lender
and L/C Issuer shall submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of one or the other of such Forms
(or such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) and such other certificates as may be
(i) requested by the Borrower in a written notice, directly or through the
Administrative Agent, to such Lender or L/C Issuer and (ii) required under
then-current United States law or regulations to avoid or reduce United States
withholding taxes on payments in respect of all amounts to be received by such
Lender or L/C Issuer, including fees, pursuant to the Loan Documents or the
Obligations.  Upon the request of the Borrower or the Administrative Agent, each
Lender and L/C Issuer that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent a certificate to the effect that it is such a United States
person.

(c)           Inability of Lender to Submit Forms.  If any Lender or L/C Issuer
determines, as a result of any change in applicable law, regulation or treaty,
or in any official application or interpretation thereof, that it is unable to
submit to the Borrower or the Administrative Agent any form or certificate that
such Lender or L/C Issuer is obligated to submit pursuant to subsection (b) of
this Section 13.1 or that such Lender or L/C Issuer is required to withdraw or
cancel any such form or certificate previously submitted or any such form or
certificate otherwise becomes ineffective or inaccurate, such Lender or
L/C Issuer shall promptly notify the Borrower and Administrative Agent of such
fact and the Lender or L/C Issuer shall to that extent not be obligated to
provide any such form or certificate and will be entitled to withdraw or cancel
any affected form or certificate, as applicable.

Section 13.2.        No Waiver, Cumulative Remedies.  No delay or failure on the
part of the Administrative Agent, the L/C Issuer, or any Lender, or on the part
of the holder or holders of any of the Obligations, in the exercise of any power
or right under any Loan Document shall

70


--------------------------------------------------------------------------------


operate as a waiver thereof or as an acquiescence in any default, nor shall any
single or partial exercise of any power or right preclude any other or further
exercise thereof or the exercise of any other power or right.  The rights and
remedies hereunder of the Administrative Agent, the L/C Issuer, the Lenders, and
of the holder or holders of any of the Obligations are cumulative to, and not
exclusive of, any rights or remedies which any of them would otherwise have.

Section 13.3.        Non-Business Days.  If any payment hereunder becomes due
and payable on a day which is not a Business Day, the due date of such payment
shall be extended to the next succeeding Business Day on which date such payment
shall be due and payable.  In the case of any payment of principal falling due
on a day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.

Section 13.4.        Documentary Taxes.  The Borrower agrees to pay on demand
any documentary, stamp or similar taxes payable in respect of this Agreement or
any other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.

Section 13.5.        Survival of Representations.  All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.

Section 13.6.        Survival of Indemnities.  All indemnities and other
provisions relative to reimbursement to the Lenders and L/C Issuer of amounts
sufficient to protect the yield of the Lenders and L/C Issuer with respect to
the Loans and Letters of Credit, including, but not limited to, Sections 1.12,
10.3, and 13.15 hereof, shall survive the termination of this Agreement and the
other Loan Documents and the payment of the Obligations.

Section 13.7.        Sharing of Set-Off.  Each Lender agrees with each other
Lender a party hereto that if such Lender shall receive and retain any payment,
whether by set-off or application of deposit balances or otherwise, on any of
the Loans or Reimbursement Obligations in excess of its ratable share of
payments on all such Obligations then outstanding to the Lenders, then such
Lender shall purchase for cash at face value, but without recourse, ratably from
each of the other Lenders such amount of the Loans or Reimbursement Obligations,
or participations therein, held by each such other Lenders (or interest therein)
as shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest.  For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been

71


--------------------------------------------------------------------------------


required to fund their participation shall be treated as amounts owed to or
recovered by the L/C Issuer as a Lender hereunder.

Section 13.8.        Notices.  Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt.  Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to the Borrower, any Guarantor, the Administrative
Agent or L/C Issuer shall be addressed to its respective address or telecopier
number set forth below:

to the Borrower or any Guarantor:

to the Administrative Agent and L/C Issuer :

 

 

750 John W. Carpenter Freeway

Bank of Montreal

Suite 700

115 South LaSalle Street

Irving, Texas 75039

Chicago, Illinois 60603

Attention:

Omar Choucair

Attention:

Kathleen Collins

Telephone:

972-581-2000

Telephone:

312-461-7077

Telecopy:

972-581-2100

Telecopy:

312-461-4008

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, five (5) days after such communication is deposited in the mail, certified
or registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 1 hereof shall be effective only upon receipt.

Section 13.9.        Counterparts.  This Agreement may be executed in any number
of counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

Section 13.10.      Successors and Assigns.  This Agreement shall be binding
upon the Borrower and the Guarantors and their successors and assigns, and shall
inure to the benefit of the Administrative Agent, the L/C Issuer, and each of
the Lenders, and the benefit of their respective successors and assigns,
including any subsequent holder of any of the Obligations.  The Borrower and the
Guarantors may not assign any of their rights or obligations under any Loan
Document without the written consent of all of the Lenders and, with respect to
any Letter of Credit or the Application therefor, the L/C Issuer.

Section 13.11.      Participants.  Each Lender shall have the right at its own
cost to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the

72


--------------------------------------------------------------------------------


Loans made and Reimbursement Obligations and/or Commitments held by such Lender
at any time and from time to time to one or more other Persons; provided that no
such participation shall relieve any Lender of any of its obligations under this
Agreement, and, provided, further that no such participant shall have any rights
under this Agreement except as provided in this Section, and the Administrative
Agent shall have no obligation or responsibility to such participant.  Any
agreement pursuant to which such participation  is granted shall provide that
the granting Lender shall retain the sole right and responsibility to enforce
the obligations of the Borrower under this Agreement and the other Loan
Documents including, without limitation, the right to approve any amendment,
modification or waiver of any provision of the Loan Documents, except that such
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of the Loan Documents that would reduce the amount of or
postpone any fixed date for payment of any Obligation in which such participant
has an interest.  Any party to which such a participation has been granted shall
have the benefits of Section 1.12 and Section 10.3 hereof.  The Borrower
authorizes each Lender to disclose to any participant or prospective participant
under this Section any financial or other information pertaining to the Borrower
or any Subsidiary.

Section 13.12.      Assignments.  (a) Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i)            Minimum Amounts.  (A) In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans and
participation interest in L/C Obligations at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans and participation interest in L/C Obligations
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and participation interest in L/C
Obligations of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Effective Date” is specified in
the Assignment and Acceptance, as of the Effective Date) shall not be less than
$2,500,000, in the case of any assignment in respect of the Revolving Credit, or
$1,000,000, in the case of any assignment in respect of any Term Loan, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

(ii)           Proportionate Amounts.    Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credits
on a non-pro rata basis.

73


--------------------------------------------------------------------------------


(iii)          Required Consents.             No consent shall be required for
any assignment except to the extent required by Section 13.12(a)(i)(B) and, in
addition:

(a)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

(b)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit if such assignment is to a Person that is not a
Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) the Term Loans to
a Person who is not a Lender, an Affiliate of a Lender or an Approved Fund;

(c)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(d)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Swing Loans (whether or not then outstanding).

(iv)          Assignment and Acceptance.            The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500, and
the assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; provided that the processing and recordation
fee shall not be required if the assignee is an Affiliate of the assigning
Lender.

(v)           No Assignment to Borrower or Affiliates.  No such assignment shall
be made to the Borrower or any of its Affiliates or Subsidiaries.

(vi)          No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to

74


--------------------------------------------------------------------------------


facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 13.11 hereof.

(b)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Chicago, Illinois, a copy of each Assignment and Acceptance delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(c)           Any Lender may at any time pledge or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any such pledge or grant to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.

(d)           Notwithstanding anything to the contrary herein, if at any time
the Swing Line Lender assigns all of its Revolving Credit Commitments and
Revolving Loans pursuant to subsection (a) above, the Swing Line Lender may
terminate the Swing Line.  In the event of such termination of the Swing Line,
the Borrower shall be entitled to appoint another Lender to act as the successor
Swing Line Lender hereunder (with such Lender’s consent); provided, however,
that the failure of the Borrower to appoint a successor shall not affect the
resignation of the Swing Line Lender.  If the Swing Line Lender terminates the
Swing Line, it shall retain all of the rights of the Swing Line Lender provided
hereunder with respect to Swing Loans made by it and outstanding as of the
effective date of such termination, including the right to require Lenders to
make Revolving Loans or fund participations in outstanding Swing Loans pursuant
to Section 1.7 hereof.

Section 13.13.      Amendments.  Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, and (c) if the rights or duties of the Administrative Agent, the
L/C Issuer, or the Swing Line Lender are affected thereby, the Administrative
Agent, the L/C Issuer, or the Swing Line Lender, as applicable; provided that:

(i)            no amendment or waiver pursuant to this Section 13.13 shall
(A) increase any Commitment of any Lender without the consent of such Lender or
(B) reduce the

75


--------------------------------------------------------------------------------


amount of or postpone the date for any scheduled payment of any principal of or
interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan or Letter of Credit (or participate
therein) hereunder;

(ii)           no amendment or waiver pursuant to this Section 13.13 shall,
unless signed by each Lender, extend the Revolving Credit Termination Date,
change the definition of Required Lenders, change the provisions of this Section
13.13, change the priority of payments contained in Section 3.1 hereof, change
the pro rata sharing of payments contained in Section 13.7 hereof, release any
material guarantor or any substantial part of the Collateral (except as
otherwise provided for in the Loan Documents), or affect the number of Lenders
required to take any action hereunder or under any other Loan Document; and

(iii)          no amendment to Section 12 hereof shall be made without the
consent of the Guarantor(s) affected thereby.

Section 13.14.      Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 13.15.      Costs and Expenses; Indemnification.  (a) The Borrower
agrees to pay all reasonable costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, syndication, and administration of
the Loan Documents, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent, in connection with the
preparation and execution of the Loan Documents, and any amendment, waiver or
consent related thereto, whether or not the transactions contemplated herein are
consummated, together with any fees and charges suffered or incurred by the
Administrative Agent in connection with collateral filing fees, lien searches
and with respect to any owned real property, periodic environmental audits,
fixed asset appraisals and title insurance policies.  The Borrower agrees to pay
to the Administrative Agent, the L/C Issuer and each Lender, and any other
holder of any Obligations outstanding hereunder, all costs and expenses
reasonably incurred or paid by the Administrative Agent, the L/C Issuer, such
Lender, or any such holder, including reasonable attorneys’ fees and
disbursements and court costs, in connection with any Default or Event of
Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
Guarantor as a debtor thereunder).  The Borrower further agrees to pay all
reasonable costs and expenses incurred by the Administrative Agent, and any
security trustee therefore, in monitoring, verifying, protecting, preserving or
enforcing the Liens on the Collateral, in protecting, preserving or enforcing
rights under the Loan Documents.  The Borrower further agrees to indemnify the
Administrative Agent, the L/C Issuer, each Lender, and any security trustee
therefor, and their respective directors, officers, employees, agents, financial
advisors, and consultants (each such Person being called an “Indemnitee”)
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all reasonable fees and disbursements
of counsel for any such Indemnitee and all reasonable expenses of litigation or
preparation therefor, whether or not the Indemnitee is a party thereto, or any
settlement arrangement arising from or relating to any such

76


--------------------------------------------------------------------------------


litigation) which any of them may pay or incur arising out of or relating to any
Loan Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan or
Letter of Credit, other than those which arise from the gross negligence or
willful misconduct of the party claiming indemnification.  The Borrower, upon
demand by the Administrative Agent, the L/C Issuer or a Lender at any time,
shall reimburse the Administrative Agent, the L/C Issuer or such Lender for any
reasonable legal or other expenses (including, without limitation, all
reasonable fees and disbursements of counsel for any such Indemnitee) incurred
in connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except if the same is
directly due to the gross negligence or willful misconduct of the party to be
indemnified.  To the extent permitted by applicable law, neither the Borrower
nor any Guarantor shall assert, and each such Person hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  The obligations of the Borrower
under this Section shall survive the termination of this Agreement.

(b)           The Borrower unconditionally agrees to forever indemnify, defend
and hold harmless, and covenants not to sue for any claim for contribution
against, each Indemnitee for any damages, costs, loss or expense, including
without limitation, response, remedial or removal costs and all fees and
disbursements of counsel for any such Indemnitee, arising out of any of the
following:  (i) any presence, release, threatened release or disposal of any
hazardous or toxic substance or petroleum by the Borrower or any Subsidiary or
otherwise occurring on or with respect to its Property (whether owned or
leased), (ii) the operation or violation of any environmental law, whether
federal, state, or local, and any regulations promulgated thereunder, by the
Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property (whether owned or leased), (iii) any claim for personal injury or
property damage in connection with the Borrower or any Subsidiary or otherwise
occurring on or with respect to its Property (whether owned or leased), and (iv)
the inaccuracy or breach of any environmental representation, warranty or
covenant by the Borrower or any Subsidiary made herein or in any other Loan
Document evidencing or securing any Obligations or setting forth terms and
conditions applicable thereto or otherwise relating thereto, except for damages
arising from the willful misconduct or gross negligence of the relevant
Indemnitee.  This indemnification shall survive the payment and satisfaction of
all Obligations and the termination of this Agreement, and shall remain in force
beyond the expiration of any applicable statute of limitations and payment or
satisfaction in full of any single claim under this indemnification.  This
indemnification shall be binding upon the successors and assigns of the Borrower
and shall inure to the benefit of each Indemnitee and its successors and
assigns.

Section 13.16.      Set-off.  In addition to any rights now or hereafter granted
under the Loan Documents or applicable law and not by way of limitation of any
such rights, upon the occurrence of any Event of Default, each Lender, the
L/C Issuer, each subsequent holder of any Obligation, and each of their
respective affiliates, is hereby authorized by the Borrower and each Guarantor
at any time or from time to time, without notice to the Borrower, any Guarantor
or to any other Person, any such notice being hereby expressly waived, to
set-off and to appropriate

77


--------------------------------------------------------------------------------


and to apply any and all deposits (general or special, including, but not
limited to, indebtedness evidenced by certificates of deposit, whether matured
or unmatured, and in whatever currency denominated, but not including trust
accounts) and any other indebtedness at any time held or owing by that Lender,
L/C Issuer, subsequent holder, or affiliate, to or for the credit or the account
of the Borrower or such Guarantor, whether or not matured, against and on
account of the Obligations of the Borrower or such Guarantor to that Lender,
L/C Issuer, or subsequent holder under the Loan Documents, including, but not
limited to, all claims of any nature or description arising out of or connected
with the Loan Documents, irrespective of whether or not (a) that Lender,
L/C Issuer, or subsequent holder shall have made any demand hereunder or (b) the
principal of or the interest on the Loans and other amounts due hereunder shall
have become due and payable pursuant to Section 9 and although said obligations
and liabilities, or any of them, may be contingent or unmatured.

Section 13.17.      Entire Agreement.  The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 13.18.      Governing Law.  This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of Illinois.

Section 13.19.      Severability of Provisions.  Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

Section 13.20.      Excess Interest.  Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”).  If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction

78


--------------------------------------------------------------------------------


to the maximum lawful contract rate allowed under applicable usury laws (the
“Maximum Rate”), and this Agreement and the other Loan Documents shall be deemed
to have been, and shall be, reformed and modified to reflect such reduction in
the relevant interest rate, and (e) neither the Borrower nor any guarantor or
endorser shall have any action against the Administrative Agent or any Lender
for any damages whatsoever arising out of the payment or collection of any
Excess Interest.  Notwithstanding the foregoing, if for any period of time
interest on any of Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period.

Section 13.21.      Construction.  The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents.  The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as the Borrower has one or more Subsidiaries.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION
WHICH IS PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT, THE COVENANTS AND
AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN SUBSTITUTION FOR THE
COVENANTS AND AGREEMENTS CONTAINED IN THE COLLATERAL DOCUMENTS.

Section 13.22.      Lender’s and L/C Issuer‘s Obligations Several.  The
obligations of the Lenders and L/C Issuer hereunder are several and not joint. 
Nothing contained in this Agreement and no action taken by the Lenders or
L/C Issuer pursuant hereto shall be deemed to constitute the Lenders and
L/C Issuer a partnership, association, joint venture or other entity.

Section 13.23.      Submission to Jurisdiction; Waiver of Jury Trial.  The
Borrower and the Guarantors hereby submit to the nonexclusive jurisdiction of
the United States District Court for the Northern District of Illinois and of
any Illinois State court sitting in the City of Chicago for purposes of all
legal proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby.  The Borrower and
the Guarantors irrevocably waive, to the fullest extent permitted by law, any
objection which they may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.  THE
BORROWER, THE GUARANTORS, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE
LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

Section 13.24.      USA Patriot Act.  Each Lender and L/C Issuer that is subject
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify, and
record information that identifies the Borrower, which information

79


--------------------------------------------------------------------------------


includes the name and address of the Borrower and other information that will
allow such Lender or L/C Issuer to identify the Borrower in accordance with the
Act.

Section 13.25.      Confidentiality.  Each of the Administrative Agent, the
Lenders, and the L/C Issuer severally agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors to the extent any such
Person has a need to know such Information (it being understood that the Persons
to whom such disclosure is made will first be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary and its obligations, (g) with the prior written consent of the
Borrower, (h) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent, any Lender or the L/C Issuer on a non-confidential
basis from a source other than the Borrower or any Subsidiary or any of their
directors, officers, employees or agents, including accountants, legal counsel
and other advisors, (i) to rating agencies if requested or required by such
agencies in connection with a rating relating to the Loans or Commitments
hereunder, or (j) to entities which compile and publish information about the
syndicated loan market, provided that only basic information about the pricing
and structure of the transaction evidenced hereby may be disclosed pursuant to
this subsection (j).  For purposes of this Section, “Information” means all
information received from the Borrower or any of the Subsidiaries or from any
other Person on behalf of the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a non-confidential basis prior to disclosure by the Borrower
or any of its Subsidiaries or from any other Person on behalf of the Borrower or
any of the Subsidiaries.

[SIGNATURE PAGES TO FOLLOW]

80


--------------------------------------------------------------------------------


This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

“Borrower”

 

 

 

DG FastChannel, Inc.

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

 

 

 

 

“Guarantors”

 

 

 

 

 

FastChannel Network, Inc.

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

 

 

 

 

StarGuide Digital Networks, Inc.

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

 

 

 

 

Digital Generation Systems of New
York, Inc.

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

 

 

 

 

StarCom Mediatech, Inc.

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

S-1


--------------------------------------------------------------------------------


 

Musicam Express, L.L.C.

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

 

 

StarGuide CCS, Inc.

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

 

 

Starguide Consultants, Inc.

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

 

 

DG Systems Acquisition Corporation

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

 

 

DG Systems Acquisition II Corporation

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

 

 

DG Systems Acquisition III Corporation

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

S-2


--------------------------------------------------------------------------------


 

Swan Systems, Inc.

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

 

 

eCreativeSearch, Inc.

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

 

 

Pathfire, Inc.

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

S-3


--------------------------------------------------------------------------------


 

“Administrative Agent and L/C Issuer “

 

 

 

Bank of Montreal, as L/C Issuer and as
Administrative Agent

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

S-4


--------------------------------------------------------------------------------


 

“Lenders”

 

 

 

BMO Capital Markets Financing Inc.

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

S-5


--------------------------------------------------------------------------------


 

First Tennessee Bank National
Association

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

S-6


--------------------------------------------------------------------------------


 

Webster Bank, National Association

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

S-7


--------------------------------------------------------------------------------


 

Wachovia Bank, National Association

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

S-8


--------------------------------------------------------------------------------


 

Bank of the West

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

S-9


--------------------------------------------------------------------------------


 

First Bank

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

S-10


--------------------------------------------------------------------------------


EXHIBIT A

NOTICE OF PAYMENT REQUEST

[Date]

[Name of Lender]

[Address]

Attention:

Reference is made to the Credit Agreement, dated as of August 9, 2007, among DG
FastChannel, Inc., the Lenders party thereto, and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”).  Capitalized terms used herein and not defined
herein have the meanings assigned to them in the Credit Agreement.  [The
Borrower has failed to pay its Reimbursement Obligation in the amount of
$                    .  Your Revolver Percentage of the unpaid Reimbursement
Obligation is $                           ] or
[                                                has been required to return a
payment by the Borrower of a Reimbursement Obligation in the amount of
$                               .  Your Revolver Percentage of the returned
Reimbursement Obligation is $                            .]

Very truly yours,

 

 

 

 

,

 

as L/C Issuer

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 


--------------------------------------------------------------------------------


EXHIBIT B

NOTICE OF BORROWING

Date:                                   ,           

To:                       Bank of Montreal, as Administrative Agent for the
Lenders parties to the Credit Agreement dated as of August 9, 2007 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
DG FastChannel, Inc., certain Lenders which are signatories thereto, and Bank of
Montreal, as Administrative Agent

Ladies and Gentlemen:

The undersigned, DG FastChannel, Inc. (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the Borrowing specified below:

1.            The Business Day of the proposed Borrowing is
                        ,          .

2.            The aggregate amount of the proposed Borrowing is
$                               .

3.            The Borrowing is being advanced under the [Revolving] [Term]
Credit.

4.            The Borrowing is to be comprised of $                          of
[Base Rate] [Eurodollar] Loans.

[5.          The duration of the Interest Period for the Eurodollar Loans
included in the Borrowing shall be                              months.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a)          the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date); and

(b)          no Default or Event of Default has occurred and is continuing or
would result from such proposed Borrowing.

DG FastChannel, Inc.

 

 

 

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 


--------------------------------------------------------------------------------


EXHIBIT C

NOTICE OF CONTINUATION/CONVERSION

Date:                             ,            

To:                  Bank of Montreal, as Administrative Agent for the Lenders
parties to the Credit Agreement dated as of August 9, 2007 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”) among DG
FastChannel, Inc., certain Lenders which are signatories thereto, and Bank of
Montreal, as Administrative Agent

Ladies and Gentlemen:

The undersigned, DG FastChannel, Inc. (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the [conversion] [continuation] of the Loans specified herein,
that:

1.            The conversion/continuation Date is                          ,
           .

2.            The aggregate amount of the [Revolving] [Term] Loans to be
[converted] [continued] is $                              .

3.            The Loans are to be [converted into] [continued as] [Eurodollar]
[Base Rate] Loans.

4.            [If applicable:]  The duration of the Interest Period for the
[Revolving] [Term] Loans included in the [conversion] [continuation] shall be
                       months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a)          the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date);
provided, however, that this condition shall not apply to the conversion of an
outstanding Eurodollar Loan to a Base Rate Loan; and

(b)          no Default or Event of Default has occurred and is continuing, or
would result from such proposed [conversion] [continuation].

DG FastChannel, Inc.

 

 

 

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 

 


--------------------------------------------------------------------------------


EXHIBIT D-1

TERM NOTE

August 9, 2007

FOR VALUE RECEIVED, the undersigned, DG FastChannel, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to
                                                            (the “Lender”) or
its registered assigns at the principal office of the Administrative Agent in
Chicago, Illinois (or such other location as the Administrative Agent may
designate to the Borrower), in immediately available funds, the aggregate unpaid
principal amount of all Term Loans made or maintained by the Lender to the
Borrower pursuant to the Credit Agreement, in installments in the amounts called
for by Section 1.8(a) of the Credit Agreement, commencing on
                    , together with interest on the principal amount of such
Term Loan from time to time outstanding hereunder at the rates, and payable in
the manner and on the dates, specified in the Credit Agreement.

This Note is one of the Term Notes referred to in the Credit Agreement dated as
of August 9, 2007, among the Borrower, the Guarantors party thereto, the Lenders
and L/C Issuer parties thereto, and Bank of Montreal, as Administrative Agent
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof.  All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon,  and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

DG FastChannel, Inc.

 

 

 

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 


--------------------------------------------------------------------------------


Exhibit D-2

Revolving Note

August 9, 2007

For Value Received, the undersigned, DG FastChannel, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to
                                        (the “Lender”) or its registered assigns
on the Revolving Credit Termination Date of the hereinafter defined Credit
Agreement, at the principal office of the Administrative Agent in Chicago
Illinois (or such other location as the Administrative Agent may designate to
the Borrower), in immediately available funds, the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the Borrower pursuant to the
Credit Agreement, together with interest on the principal amount of each
Revolving Loan from time to time outstanding hereunder at the rates, and payable
in the manner and on the dates, specified in the Credit Agreement.

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of August 9, 2007, among the Borrower, the Guarantors party thereto,
the Lenders and L/C Issuer parties thereto, and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof.  All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement.  This Note shall be governed
by and construed in accordance with the internal laws of the State of Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

DG FastChannel, Inc.

 

 

 

 

 

By

 

Name

 

 

Title

 

 


--------------------------------------------------------------------------------


EXHIBIT D-3

SWING NOTE

August 9, 2007

FOR VALUE RECEIVED, the undersigned, DG FastChannel, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to
                                              (the “Lender”) or its registered
assigns on the Revolving Credit Termination Date of the hereinafter defined
Credit Agreement, at the principal office of the Administrative Agent in
Chicago, Illinois (or such other location as the Administrative Agent may
designate to the Borrower), in immediately available funds, the aggregate unpaid
principal amount of all Swing Loans made by the Lender to the Borrower pursuant
to the Credit Agreement, together with interest on the principal amount of each
Swing Loan from time to time outstanding hereunder at the rates, and payable in
the manner and on the dates, specified in the Credit Agreement.

This Note is the Swing Note referred to in the Credit Agreement dated as of
August 9, 2007, among the Borrower, the Guarantors party thereto, the Lenders
and L/C Issuer parties thereto, and Bank of Montreal, as Administrative Agent
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof.  All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

DG FastChannel, Inc.

 

 

 

 

 

 

 

 

By

 

 

Name

 

 

 

Title

 

 


--------------------------------------------------------------------------------


Exhibit E

DG FastChannel, Inc.

Compliance Certificate

To:                              Bank of Montreal, as Administrative Agent
under, and the Lenders and L/C Issuer parties to, the Credit Agreement described
below

This Compliance Certificate is furnished to the Administrative Agent, the
L/C Issuer, and the Lenders pursuant to that certain Credit Agreement dated as
of August 9, 2007, among us (as extended, renewed, amended or restated from time
to time, the “Credit Agreement”).  Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.             I am the duly elected
                      of                                                   ;

2.             I have reviewed the terms of the Credit Agreement and I have
made, or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

3.             The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Compliance Certificate, except as set forth below;

4.             The financial statements required by Section 8.5 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete as of the date and for the periods
covered thereby; and

5.             The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial

statements delivered with this Certificate in support hereof, are made and
delivered this              day of                     20     .

 

DG FastChannel, Inc.

 

 

 

 

 

By

 

Name

 

 

Title

 

 

2


--------------------------------------------------------------------------------


Schedule I
TO COMPLIANCE CERTIFICATE

DG FASTCHANNEL, INC.

COMPLIANCE CALCULATIONS
for Credit Agreement dated as of           

Calculations as of                 ,          

A.           Total Leverage Ratio (Section 8.22(a))

 

 

 

1.             TotalFunded Debt

 

$

 

 

2.             NetIncome for past 4 quarters

 

 

 

3.             Interest Expense for past 4 quarters

 

 

 

4.             Income taxes for past 4 quarters

 

 

 

5.             Depreciation and Amortization Expense for past 4 quarters

 

 

 

6.             Transaction Costs approved by the Administrative Agent

 

 

 

7.             Non-recurring costs approved by the Administrative Agent

 

 

 

8.             Extraordinary expenses approved by the Administrative Agent

 

 

 

9.             Restructuring chargers and other amounts approved by the
Administrative Agent

 

 

 

10.          Sum of Lines A2, A3, A4, A5, A6, A7, A8 and A9 (“Adjusted EBITDA”)

 

 

 

11.           Ratio of Line A1 to A10

 

:1.0

 

 

12.           Line A11 ratio must not exceed

 

:1.0

 

 

13.           The Borrower is in compliance (circle yes or no)

 

yes/no   

 

B.            Fixed Charge Coverage Ratio (Section 8.22(b))

 

 

 

1.             Adjusted EBITDA (Line A10)

 

$

 

 

2.             Principal payments for past 4 quarters

 

 

 

3.             Cash Interest Expense for past 4 quarters

 

 

 

4.             Cash Income taxes for past 4 quarters

 

 

 

5.             Dividends paid for past 4 quarters

 

 

 

6.             Cash paid for stock repurchases for past 4 quarters

 

 

 

 


--------------------------------------------------------------------------------


 

7.             Sum of Lines B2, B3, B4, B5 and B6

 

 

 

8.             Ratio of Line B1 to Line B7

 

:1.0

 

 

9.             Line B8 ratio must not be less than

 

1.50:1.0

 

 

10.           The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

C.            Net Worth (Section 8.21(c))

 

 

 

1.             Net Worth

 

$

 

 

2.             Line C1 shall not be less than

 

$

 

 

3.             The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT F

ADDITIONAL GUARANTOR SUPPLEMENT

             ,       

Bank of Montreal, as Administrative Agent for the
Lenders and L/C Issuer parties to the Credit Agreement
dated as of August 9, 2007, among DG FastChannel,
Inc., as Borrower, the Guarantors referred to therein, the
Lenders and L/C Issuer parties thereto from time to
time, and the Administrative Agent (as extended,
renewed, amended or restated from time to time, the
“Credit Agreement”)

Ladies and Gentlemen:

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

The undersigned, [name of Guarantor], a [jurisdiction of incorporation or
organization] hereby elects to be a “Guarantor” for all purposes of the Credit
Agreement, effective from the date hereof.  The undersigned confirms that the
representations and warranties set forth in Section 6 of the Credit Agreement
are true and correct as to the undersigned as of the date hereof and the
undersigned shall comply with each of the covenants set forth in Section 8 of
the Credit Agreement applicable to it.

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 12 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent, the L/C Issuer, or any
Lender, or any of their Affiliates entitled to the benefits hereof, to execute
this Agreement or any other acceptance hereof.  This Agreement shall be
construed in accordance with and governed by the internal laws of the State of
Illinois.

Very truly yours,

 

 

 

[Name of Subsidiary Guarantor]

 

 

 

 

 

By

 

Name

 

 

Title

 

 


--------------------------------------------------------------------------------


EXHIBIT G

ASSIGNMENT AND ACCEPTANCE

Dated                    ,        

Reference is made to the Credit Agreement dated as of August 9, 2007 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among DG FastChannel, Inc., the Guarantors party thereto, the
Lenders and L/C Issuer parties thereto, and Bank of Montreal, as Administrative
Agent (the “Administrative Agent”).  Terms defined in the Credit Agreement are
used herein with the same meaning.

                                                                                           
(the “Assignor”) and                                                      (the
“Assignee”) agree as follows:

1.             The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, the amount and
specified percentage interest shown on Annex I hereto of the Assignor’s rights
and obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Commitments as in effect
on the Effective Date and the Loans, if any, owing to the Assignor on the
Effective Date and the Assignor’s Revolver Percentage of any outstanding L/C
Obligations.

2.             The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

3.             The Assignee (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) and (b) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit


--------------------------------------------------------------------------------


Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (v) specifies as its lending
office (and address for notices) the offices set forth on its Administrative
Questionnaire.

4.             As consideration for the assignment and sale contemplated in
Annex I hereof, the Assignee shall pay to the Assignor on the Effective Date in
Federal funds the amount agreed upon between them.  It is understood that
commitment and/or letter of credit fees accrued to the Effective Date with
respect to the interest assigned hereby are for the account of the Assignor and
such fees accruing from and including the Effective Date are for the account of
the Assignee.  Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

5.             The effective date for this Assignment and Acceptance shall be
                 (the “Effective Date”).  Following the execution of this
Assignment and Acceptance, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent and, if required, the
Borrower.

6.             Upon such acceptance and recording, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

7.             Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments under the Credit
Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee.  The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

2


--------------------------------------------------------------------------------


8.             This Assignment and Acceptance shall be governed by, and
construed in accordance with, the laws of the State of Illinois.

[Assignor Lender]

 

 

 

 

 

By

 

Name

 

 

Title

 

 

 

 

[Assignee Lender]

 

 

 

 

 

By

 

Name

 

 

Title

 

 

Accepted and consented this

        day of                        

DG FASTCHANNEL, INC.

By

 

Name

 

 

Title

 

 

 

Accepted and consented to by the Administrative

Agent and L/C Issuer this       day of        

BANK OF MONTREAL,

as Administrative Agent and L/C Issuer

By

 

Name

 

 

Title

 

 

 

3


--------------------------------------------------------------------------------


ANNEX I

TO ASSIGNMENT AND ACCEPTANCE

The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

Facility Assigned

 

Aggregate 
Commitment/Loans
For All Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans

 

Revolving Credit

 

$

 

 

$

 

 

 

%

Term Loan

 

$

 

 

$

 

 

 

%

 


--------------------------------------------------------------------------------


SCHEDULE 1

COMMITMENTS

Name of Lender

 

Term Loan
Commitment

 

Revolving Credit
Commitment

 

 

 

 

 

 

 

BMO Capital Markets Financing, Inc.

 

$

19,000,000

 

$

5,000,000

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

$

0.00

 

$

20,000,000

 

 

 

 

 

 

 

First Tennessee Bank National Association

 

$

10,000,000

 

$

5,000,000

 

 

 

 

 

 

 

Webster Bank, National Association

 

$

5,000,000

 

$

5,000,000

 

 

 

 

 

 

 

Bank of the West

 

$

6,000,000

 

$

0.00

 

 

 

 

 

 

 

First Bank

 

$

5,000,000

 

$

5,000,000

 

 

 

 

 

 

 

Total

 

$

45,000,000

 

$

40,000,000

 

 


--------------------------------------------------------------------------------


SCHEDULE 6.2

SUBSIDIARIES

Name

 

Jurisdiction of
Organization

 

Percentage
Ownership

 

Owner

 

FastChannel Network, Inc.

 

Delaware

 

100%

 

DG FastChannel, Inc.

 

Starguide Digital Networks, Inc.

 

Nevada

 

100%

 

DG FastChannel, Inc.

 

Digital Generation Systems of New York, Inc.

 

New York

 

100%

 

DG FastChannel, Inc.

 

StarCom Mediatech, Inc.

 

Delaware

 

100%

 

DG FastChannel, Inc.

 

Musicam Express, L.L.C.

 

Delaware

 

100%

 

StarGuide Digital Networks, Inc.

 

StarGuide CCS, Inc.

 

Delaware

 

100%

 

StarGuide Digital Networks, Inc.

 

StarGuide Consultants, Inc.

 

Delaware

 

100%

 

StarGuide CCS, Inc.

 

DG Systems Acquisition Corporation

 

Delaware

 

100%

 

DG FastChannel, Inc.

 

DG Systems Acquisition II Corporation

 

Delaware

 

100%

 

DG FastChannel, Inc.

 

DG Systems Acquisition III Corporation

 

Delaware

 

100%

 

DG FastChannel, Inc.

 

Swan Systems, Inc.

 

Delaware

 

100%

 

FastChannel Network, Inc.

 

eCreativeSearch, Inc.

 

Delaware

 

100%

 

FastChannel Network, Inc.

 

Pathfire, Inc.

 

Georgia

 

100%

 

DG FastChannel, Inc

 

DGFC Acquisition Corp. V.*

 

Delaware

 

100%

 

DG FastChannel, Inc

 

 

--------------------------------------------------------------------------------

*                    DGFC Acquisition Corp. V. shall not be deemed a Subsidiary
for purposes of the Credit Agreement until such time that DGFC Acquisition Corp.
V. owns any assets or transacts any business.


--------------------------------------------------------------------------------


SCHEDULE 6.11

LITIGATION

DG FASTCHANNEL, INC.

Borrower has a contractual arrangement with Verance Corporation. The agreements
between the companies provide for exclusivity in the automated verification
segment of the advertising delivery industry, as well as joint promotional and
marketing efforts.  In addition, Borrower is to provide certain back office
support services (e.g., help desk, order processing) to Verance.  Borrower has
also made a $5 million investment in Verance and holds a minority equity
position in that company. Verance and Borrower have several disagreements
regarding the scope of this arrangement, and the status of and each party’s
responsibility for delays in the technological development and integration of
the Verance technology into Borrower’s delivery system. Verance has threatened
to terminate the relationship between Verance and Borrower and to initiate
litigation against Borrower for various alleged breaches and failures. The
parties are actively discussing their various concerns and disagreements and
hope to reach an amicable resolution of their differences, but no assurance can
be given that there will be no litigation between them.

The Company received an Equal Employment Opportunity Commission claim on or
about April 9, 2007 regarding an employee’s assertion that the Company violated
Title I of the Americans with Disabilities Act of 1991.

2


--------------------------------------------------------------------------------


SCHEDULE 6.14

AFFILIATE TRANSACTIONS

None.

3


--------------------------------------------------------------------------------



SCHEDULE 8.7


INDEBTEDNESS

FASTCHANNEL NETWORK, INC.

Silicon Valley Bank – On January 7, 2005, Silicon Valley Bank issued a letter of
credit with a face amount of $350,000 for the benefit of JBS Funds 200 West
Monroe, LLC.  This letter of credit is cash-collateralized.

Silicon Valley Bank – On December 13, 2004, Silicon Valley Bank issued a letter
of credit with a face amount of $75,000 for the benefit of Memphis Investments A
Wisconsin LLC.  This letter of credit is cash-collateralized.

POINT.360

Standard Loan Agreement by and between Bank of America N.A. and Point.360 dated
March 29, 2006.**

Promissory Notes dated December 30, 2005 and March 30, 2007 between General
Electric Capital Corporation and Point.360.**

--------------------------------------------------------------------------------

**             To be terminated on the date on which Borrower accepts for
exchange, and exchanges the Offer Consideration (as such term is defined in that
certain Point.360 Merger Agreement) for, all Shares (as such term is defined in
the Point.360 Merger Agreement) validly tendered and not withdrawn pursuant to
the Offer (as such term is defined in the Point.360 Agreement).

4


--------------------------------------------------------------------------------


SCHEDULE 8.8

LIENS

SEE ATTACHED

5


--------------------------------------------------------------------------------


DG FASTCHANNEL, INC.

Jurisdiction

 

Search
Date

 

Type of
Search

 

Filing No.

 

Filing
Date

 

Secured Party

 

Collateral Type

 

Delaware Secretary of State

 

 

 

 

 

20071484228

 

04/20/7

 

Key Equipment Finance
Inc.

 

Licenses, equipment,
inventory and goods,
accounts, contract
rights and general
intangibles, records,
data, information
and documentation

 

 

FASTCHANNEL NETWORK, INC.

Jurisdiction

 

Search
Date

 

Type of
Search

 

Filing No.

 

Filing
Date

 

Secured Party

 

Collateral Type

 

Delaware Secretary of State

 

06/22/07

 

UCC

 

43574847

 

12/17/04

 

Inter-Tel, Leasing, Inc.

 

Specific equipment

 

 

 

 

 

 

 

51545004

 

05/09/05

 

Cisco Systems Capital Corporation

 

Specific equipment

 

 

 

 

 

 

 

53273936

 

10/21/05

 

Leasing Technologies International, Inc.

 

Specific equipment

 

 

 

 

 

 

 

53499309

 

11/10/05

 

 

 

Assignment of #53273936 to National City Bank

 

 

 

 

 

 

 

53358760

 

10/28/05

 

Leasing Technologies International, Inc.

 

Specific equipment

 

Dallas County Clerk - TX

 

07/17/07

 

State Tax Liens

 

20070059294

 

02/15/07

 

State of Texas

 

Tax Lien in the amount of $53,505.81(1)

 

 

PATHFIRE, INC.

Jurisdiction

 

Search
Date

 

Type of
Search

 

Filing No.

 

Filing
Date

 

Secured Party

 

Collateral Type

 

Georgia Cooperative Authority

 

07/06/07

 

UCC

 

007-2002-009246

 

09/10/02

 

IBM Credit Corporation

 

Specific equipment

 

 

 

 

 

 

 

007-2002-009634

 

09/23/02

 

IBM Credit Corporation

 

Specific equipment

 

 

--------------------------------------------------------------------------------

(1)                                 The state tax lien has been paid in full and
should be terminated after the Borrower delivers its annual tax filings to the
State of Texas.


--------------------------------------------------------------------------------


 

Jurisdiction

 

Search
Date

 

Type of
Search

 

Filing No.

 

Filing
Date

 

Secured Party

 

Collateral Type

 

 

 

 

 

 

 

007-2002-009742

 

09/25/02

 

IBM Credit Corporation

 

Specific equipment

 

 

 

 

 

 

 

007-2002-009974

 

10/01/02

 

IBM Credit Corporation

 

Specific equipment

 

 

 

 

 

 

 

007-2002-010047

 

10/03/02

 

IBM Credit Corporation

 

Specific equipment

 

 

 

 

 

 

 

007-2002-011113

 

10/31/02

 

IBM Credit Corporation

 

Specific equipment

 

 

 

 

 

 

 

060200300681

 

01/16/03

 

Cable News Network LP, LLLP

 

CNN equipment listed on Exhibit A

 

 

 

 

 

 

 

007-2003-006330

 

06/09/03

 

IBM Credit Corporation

 

Specific equipment

 

 

 

 

 

 

 

007-2003-006866

 

06/23/03

 

IBM Credit Corporation

 

Specific equipment

 

 

 

 

 

 

 

007-2003-007182

 

06/30/03

 

IBM Credit Corporation

 

Specific equipment

 

 

 

 

 

 

 

007-2006-10644

 

06/14/06

 

Royal Bank America Leasing

 

Specific equipment

 

 

 

2


--------------------------------------------------------------------------------


SCHEDULE 8.9

EXISTING
INVESTMENTS

STOCK

Owner

 

Issuer

 

Class of
Stock

 

Issuer’s 
Jurisdiction 
Under UCC 
Section 
9.305(a)(2)

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

Percentage
of Shares

 

No. of
Shares

 

DG FastChannel, Inc.

 

Verance
Corporation

 

Series B
Convertible
Preferred Stock

 

Delaware

 

Y

 

B-1 B-2

 

13.4

%

6,286,146
6,286,145

 

DG FastChannel, Inc.

 

StarGuide
Digital Networks, Inc.

 

Class A
Common Stock

 

Nevada

 

Y

 

9

 

100

%

1,000

 

DG FastChannel, Inc.

 

Digital Generation
Systems of
New York

 

Common Stock

 

New York

 

Y

 

3

 

100

%

180

 

DG FastChannel, Inc.

 

StarCom
Mediatech, Inc.

 

Common Stock

 

Delaware

 

Y

 

2

 

100

%

1,810

 

DG FastChannel, Inc.

 

DG Systems
Acquisition
Corporation

 

Common Stock

 

Delaware

 

Y

 

1

 

100

%

1,000

 

DG FastChannel, Inc.

 

DG Systems
Acquisition II
Corporation

 

Common Stock

 

Delaware

 

Y

 

1

 

100

%

1,000

 

DG FastChannel, Inc.

 

DG Systems
Acquisition III
Corporation

 

Common Stock

 

Delaware

 

Y

 

2

 

100

%

1,000

 

DG FastChannel, Inc.

 

FastChannel

Network, Inc.

 

Common Stock

 

Delaware

 

Y

 

PM-1

 

100

%

1,000

 

DG FastChannel, Inc.

 

Point.360*

 

Common Stock

 

California

 

Y

 

VDI 3530

 

16.15

%

1,108,674

 

DG FastChannel, Inc.

 

Viewpoint
Corporation

 

Common Stock

 

Delaware

 

Y

 

VC 0259

 

13.2

%

10,750,000

 

 


--------------------------------------------------------------------------------


 

Owner

 

Issuer

 

Class of
Stock

 

Issuer’s 
Jurisdiction 
Under UCC 
Section 
9.305(a)(2)

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

Percentage
of Shares

 

No. of
Shares

 

StarGuide Digital Networks, Inc.

 

StarGuide CCS, Inc.

 

Common Stock

 

Delaware

 

Y

 

12

 

100

%

105

 

StarGuide CCS, Inc.

 

StarGuide
Consultants, Inc.

 

Common Stock

 

Delaware

 

Y

 

3

 

100

%

100

 

FastChannel Network, Inc.

 

eCreativeSearch, Inc.

 

Common Stock

 

Delaware

 

Y

 

2

 

100

%

100

 

FastChannel Network, Inc.

 

Swan Systems, Inc.

 

Common Stock

 

Delaware

 

Y

 

2

 

100

%

100

 

DG FastChannel, Inc.

 

Pathfire, Inc.

 

Common Stock

 

Georgia

 

Y

 

1

 

100

%

1,000

 

 

LLC Interests:

Owner

 

Issuer

 

Certificated 
Y/N)

 

Certificate
No. (if any)

 

No. of
Pledged
Units

 

% of Outstanding LLC 
Interests of Issuer

 

StarGuide Digital
Networks, Inc.

 

Musicam

 

N

 

None

 

 

 

100

%

 

--------------------------------------------------------------------------------

* Borrower will no longer own this stock as of the date on which Borrower
accepts for exchange, and exchanges the Offer Consideration (as such term is
defined in that certain Agreement and Plan of Merger and Reorganization by and
among Borrower, Point.360, a California corporation, and NEW 360, a California
corporation (the “Point.360 Agreement”) for, all Shares (as such term is defined
in the Point.360 Agreement) validly tendered and not withdrawn pursuant to the
Offer (as such term is defined in the Point.360 Agreement).

2


--------------------------------------------------------------------------------